Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32              Page 1 of 176




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                                       §          Chapter 11
                                                             §
THE LASALLE GROUP, INC., et al.,1                            §          Case No. 19-31484
                                                             §
                           Debtors.                          §          (Jointly Administered)

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                  Introduction

       The LaSalle Group, Inc., West Houston Memory Care, LLC, Cinco Ranch Memory Care,
LLC, Pearland Memory Care, LLC and Riverstone Memory Care, LLC (collectively, the
“Debtors”) with the assistance of their advisors, have filed their respective Schedules of
Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs (the
“Statements,” and together with the Schedules, the “Schedules and Statements”) with the
United States Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”),
pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and
Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
           These Global Notes, Methodology, and Specific Disclosures Regarding the
    Debtors’ Schedules of Assets and Liabilities and Statement of Financial Affairs (the
    “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral
    part of each Debtor’s Schedules and Statements. The Global Notes should be referred to,
    considered, and reviewed in connection with any review of the Schedules and Statements.
           The Schedules and Statements do not purport to represent financial statements
    prepared in accordance with Generally Accepted Accounting Principles in the United States
    (“GAAP”), nor are they intended to be fully reconciled with the financial statements of each
    Debtor (whether publicly filed or otherwise). Additionally, the Schedules and Statements
    contain unaudited information that is subject to further review and potential adjustment,
    and reflect the Debtors’ reasonable efforts to report the assets and liabilities of each Debtor on
    an unconsolidated basis.
          In preparing the Schedules and Statements, the Debtors relied upon information
    derived from their books and records that was available at the time of such preparation.
    Although the Debtors have made reasonable efforts to ensure the accuracy and completeness

1
 . The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 35] and may also be found on the Debtors’ claims agent’s website at
https://www.donlinrecano.com/lasalle. The Debtors’ mailing address is 545 E. John Carpenter Freeway, Suite 500,
Irving, Texas 75062.
Case 19-31484-sgj7 Doc 108 Filed 05/30/19         Entered 05/30/19 22:10:32       Page 2 of 176




 of such financial information, inadvertent errors or omissions, as well as the discovery of
 conflicting, revised, or subsequent information, may cause a material change to the Schedules
 and Statements.
         The Debtors and their officers, employees, agents, attorneys, and financial advisors do
 not guarantee or warrant the accuracy or completeness of the data that is provided in the
 Schedules and Statements and shall not be liable for any loss or injury arising out of or
 caused in whole or in part by the acts, omissions, whether negligent or otherwise, in
 procuring, compiling, collecting, interpreting, reporting, communicating or delivering the
 information contained in the Schedules and Statements. Except as expressly required by the
 Bankruptcy Code, the Debtors and their officers, employees, agents, attorneys and financial
 advisors expressly do not undertake any obligation to update, modify, revise, or re-categorize
 the information provided in the Schedules and Statements or to notify any third party should
 the information be updated, modified, revised, or re-categorized. The Debtors, on behalf of
 themselves, their officers, employees, agents and advisors disclaim any liability to any third
 party arising out of or related to the information contained in the Schedules and Statements
 and reserve all rights with respect thereto.
         The Schedules and Statements have been signed by an authorized representative of
 each of the Debtors. In reviewing and signing the Schedules and Statements, this
 representative relied upon the efforts, statements and representations of the Debtors’ other
 personnel and professionals. The representative has not (and could not have) personally
 verified the accuracy of each such statement and representation, including, for example,
 statements and representations concerning amounts owed to creditors and their addresses.

                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may
    exist. The Debtors reserve all rights to amend or supplement the Schedules and Statements
    from time to time, in all respects, as may be necessary or appropriate, including,
    without limitation, the right to amend the Schedules and Statements with respect to
    a n y claim (“Claim”) description, designation, or Debtor against which the Claim is
    asserted; dispute or otherwise assert offsets or defenses to any Claim reflected in the
    Schedules and Statements as to amount, liability, priority, status, or classification;
    subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;” or
    object to the extent, validity, enforceability, priority, or avoidability of any Claim. Any
    failure to designate a Claim in the Schedules and Statements as “disputed,” “contingent,”
    or “unliquidated” does not constitute an admission by the Debtors that such Claim or
    amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not
    constitute an admission of liability by the Debtor against which the Claim is listed or
    against any of the Debtors. Furthermore, nothing contained in the Schedules and
    Statements shall constitute a waiver of rights with respect to the Debtors’ chapter 11
    cases, including, without limitation, issues involving Claims, substantive consolidation,
    defenses, equitable subordination, recharacterization, and/or causes of action arising
    under the provisions of chapter 5 of the Bankruptcy Code, and any other relevant non-
    bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
    rights contained elsewhere in the Global Notes does not limit in any respect the general
Case 19-31484-sgj7 Doc 108 Filed 05/30/19        Entered 05/30/19 22:10:32       Page 3 of 176




     reservation of rights contained in this paragraph. Notwithstanding the foregoing, the
     Debtors shall not be required to update the Schedules and Statements.
     The listing in the Schedules or Statements (including, without limitation, Schedule
     A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
     another Debtor is a statement of what appears in the Debtors’ books and records and does
     not reflect any admission or conclusion of the Debtors regarding whether such amount
     would be allowed as a Claim or how such obligations may be classified and/or
     characterized in a plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On May 2, 2019 (the “Petition
    Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their
    properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
    Bankruptcy Code. On May 7, 2019, the Bankruptcy Court entered an order directing
    procedural consolidation and joint administration of the Debtors’ chapter 11 cases
    [Docket No. 35].
     The asset information provided in the Schedules and Statements, except as
     otherwise noted, represents the asset data of the Debtors as of April 30, 2019,
     and the liability information provided herein, except as otherwise noted,
     represents the liability data of the Debtors as of May 2, 2019.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of April 30, 2019, in the Debtors’ books and
    records. Additionally, because the book values of certain assets, may materially differ
    from their fair market values, they may be listed as undetermined amounts as of the
    Petition Date. Furthermore, as applicable, assets that have fully depreciated or were
    expensed for accounting purposes may not appear in the Schedules and Statements if they
    have no net book value.
 4. Recharacterization.       Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory
    contracts, unexpired leases, and other items reported in the Schedules and Statements, the
    Debtors may, nevertheless, have improperly characterized, classified, categorized,
    designated, or omitted certain items due to the complexity and size of the Debtors’
    businesses. Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary or appropriate as additional information
    becomes available, including, without limitation, whether contracts or leases listed
    herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition.
 5. Real Property and Personal Property–Leased. In the ordinary course of their
    businesses, the Debtors leased real property and various articles of personal property,
    including, fixtures, and equipment, from certain third-party lessors. The Debtors have
    made reasonable efforts to list all such leases in the Schedules and Statements. The
    Debtors have made reasonable efforts to include lease obligations on Schedule D (secured
Case 19-31484-sgj7 Doc 108 Filed 05/30/19         Entered 05/30/19 22:10:32       Page 4 of 176




     debt) to the extent applicable and to the extent the lessor filed a UCC-1. However, nothing
     in the Schedules or Statements is or shall be construed as an admission or
     determination as to the legal status of any lease (including whether to assume and
     assign or reject such lease or whether it is a true lease or a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
     The liabilities listed on the Schedules do not reflect any analysis of Claims under
     section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their
     rights to dispute or challenge the validity of any asserted Claims under section
     503(b)(9) of the Bankruptcy Code or the characterization of the structure of any such
     transaction or any document or instrument related to any creditor’s Claim.
     The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
     the Schedules and Statements, including, without limitation, goodwill, accrued
     salaries, employee benefit accruals, and deferred gains. In addition, certain immaterial
     assets and liabilities may have been excluded.
     The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
     outstanding Claims on a post-petition basis. Prepetition liabilities which have been paid
     post-petition have been excluded from the Schedules and Statements. To the extent the
     Debtors pay any of the claims listed in the Schedules and Statements pursuant to any
     orders entered by the Bankruptcy Court, the Debtors reserve all rights to amend and
     supplement the Schedules and Statements and take other action, such as filing claims
     objections, as is necessary and appropriate to avoid overpayment or duplicate payment for
     such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) senior level officers; (c) equity
    holders holding in excess of 5% of the voting securities of the Debtor entities; (d) non-
    debtor affiliates; and (e) relatives of any of the foregoing (to the extent known by the
    Debtors). Entities listed as “insiders” have been included for informational purposes
    and their inclusion shall not constitute an admission that those entities are insiders for
    purposes of section 101(31) of the Bankruptcy Code.
 8. Intellectual Property Rights. The exclusion of any intellectual property shall not be
    construed as an admission that such intellectual property rights have been abandoned,
    terminated, assigned, expired by their terms, or otherwise transferred pursuant to a
    sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual
    property shall not be construed to be an admission that such intellectual property
    rights have not been abandoned, terminated, assigned, expired by their terms, or
    otherwise transferred pursuant to a sale, acquisition, or other transaction.
 9. Intercompany and Other Transactions. For certain reporting and internal accounting
    purposes, the Debtors record certain intercompany receivables and payables. Receivables
    and payables among the Debtors and its non-debtor affiliates are reported as assets on
Case 19-31484-sgj7 Doc 108 Filed 05/30/19           Entered 05/30/19 22:10:32        Page 5 of 176




     Schedule A/B 77 or liabilities on Schedule E/F part 2, as appropriate (collectively, the
     “Intercompany Claims”). Intercompany Claims are reported as of April 30, 2019, updated,
     where practical, to reflect values as of the Petition Date for accounts that have had material
     changes since April 30, 2019. While the Debtors have used commercially reasonable
     efforts to ensure that the proper intercompany balance is attributed to each legal entity, the
     Debtors and their estates reserve all rights to amend the Intercompany Claims in the
     Schedules and Statements, including, without limitation, to change the characterization,
     classification, categorization or designation of such claims, including, but not limited to,
     the right to assert that any or all Intercompany Claims are, in fact, consolidated or
     otherwise properly assets or liabilities of a different Debtor entity. Although separate
     Schedules and Statements have been prepared and filed for each of the Debtors, certain of
     the information set forth in the Schedules and Statements has been prepared on a
     consolidated basis. As a result, the Schedules and Statements may not reflect all
     intercompany activity.
 10. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
     attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
     in certain instances, the Debtors may have inadvertently failed to do so due to the
     complexity and size of the Debtors’ businesses.
     Moreover, other than real property leases reported in Schedule A/B 55,      the Debtors have
     not necessarily set forth executory contracts and unexpired leases          as assets in the
     Schedules and Statements, even though these contracts and leases            may have some
     value to the Debtors’ estates. The Debtors’ executory contracts and         unexpired leases
     have been set forth in Schedule G.
 11. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements
     are presented without consideration of any materialman’s or mechanic’s liens.
 12. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b)
     Schedule E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d)
     Schedule G as “executory” or “unexpired,” does not constitute an admission by the
     Debtors of the legal rights of the Claimant, or a waiver of the Debtors’ rights to
     recharacterize or reclassify such Claims or contracts or leases or to exercise their rights to
     setoff against such Claims.
 13. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 14. Causes of Action. Despite their reasonable efforts to identify all known assets, the
     Debtors may not have listed all of their causes of action or potential causes of action
     against third-parties as assets in the Schedules and Statements, including, without
     limitation, causes of actions arising under the provisions of chapter 5 of the Bankruptcy
     Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
     The Debtors reserve all of their rights with respect to any cause of action (including
     avoidance actions), controversy, right of setoff, cross-Claim, counter-Claim, or
Case 19-31484-sgj7 Doc 108 Filed 05/30/19         Entered 05/30/19 22:10:32         Page 6 of 176




     recoupment and any Claim on contracts or for breaches of duties imposed by law or in
     equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability,
     damage, judgment, account, defense, power, privilege, license, and franchise of any kind
     or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
     suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
     or unsecured, assertable directly or derivatively, whether arising before, on, or after
     the Petition Date, in contract or in tort, in law, or in equity, or pursuant to any other
     theory of law (collectively, “Causes of Action”) they may have, and neither these
     Global Notes nor the Schedules and Statements shall be deemed a waiver of any Claims or
     Causes of Action or in any way prejudice or impair the assertion of such Claims or Causes
     of Action.
 15. Summary of Significant Reporting Policies. The following is a summary of
     significant reporting policies:
                a.     Undetermined Amounts. The description of an amount
                       as “unknown,” “TBD” or “undetermined” is not
                       intended to reflect upon the materiality of such amount.

               b.      Totals. All totals that are included in the Schedules
                       and Statements represent totals of all known amounts.
                       To the extent there are unknown or undetermined
                       amounts, the actual total may be different than the listed
                       total.
                c.     Liens. Property and equipment listed in the Schedules
                       and Statements are presented without consideration of
                       any liens that may attach (or have attached) to such
                       property and equipment.

 16. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 17. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 18. Intercompany. The listing in the Schedules or Statements (including, without
     limitation, Schedule A/B or Schedule E/F) by the Debtors of any obligation between
     a Debtor and another Debtor or a non-debtor affiliate is a statement of what appears in the
     Debtors’ books and records and does not reflect any admission or conclusion of the
     Debtors regarding whether such amount would be allowed as a Claim or how such
     obligations may be classified and/or characterized in a plan of reorganization or by the
     Bankruptcy Court.
 19. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary
     course of business. Offsets in the ordinary course can result from various items,
     including, without limitation, intercompany transactions, pricing discrepancies, returns,
     refunds, warranties, debit memos, credits, and other disputes between the Debtors and
     their suppliers and/or customers. These offsets and other similar rights are consistent
Case 19-31484-sgj7 Doc 108 Filed 05/30/19         Entered 05/30/19 22:10:32        Page 7 of 176




     with the ordinary course of business in the Debtors’       industry and are not tracked
     separately. Therefore, although such offsets and other     similar rights may have been
     accounted for when certain amounts were included in        the Schedules, offsets are not
     independently accounted for, and as such, are or may       be excluded from the Debtors’
     Schedules and Statements.
 20. Resident Names and Addresses. Resident names and addresses have been removed from
     the entries listed on the Schedules and Statements and have been replaced with reference to
     a unique resident number. Such redacted information is available upon request of the
     Office of the United States Trustee and the Bankruptcy Court. The Debtors will mail any
     required notice or other documents to the responsible parties’ that have been designated by
     the residents for making medical, legal, and financial decisions.
 21. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
     the Global Notes shall control.

                  Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’
 assets as of April 30, 2019, unless otherwise noted below. Other than real property leases
 reported on Schedule A/B 55, the Debtors have not included leases and contracts on Schedule
 A/B. Leases and contracts are listed on Schedule G.

        Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
        as of May 2, 2019. Details with respect to the Debtors’ cash management system and
        bank accounts are provided in the Debtors’ Emergency Motion Pursuant To Sections
        105(A), 345(B), 363(C), And 364(A) Of The Bankruptcy Code For Authorization To (I)
        Continue To Use Existing Cash Management System, (II) Maintain Existing Bank
        Accounts, And (III) Waive Certain Deposit Guidelines [Docket No. 9] (the “Cash
        Management Motion”).
        Schedule A/B 11. Accounts receivable do not include intercompany receivables.
        Intercompany receivables are reported in Schedule A/B 77.
        Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
        A/B 15 as an undetermined amount because the fair market value of such ownership
        is dependent on numerous variables and factors and likely differs significantly from
        their net book value.
        Schedule A/B 55. The Debtors have listed owned real property in Schedule
        A/B 55. The Debtors have also listed their real property leases in Schedule A/B
        55.
        Schedule A/B 63. The Debtors maintain a r e si de nt m ai l i n g l i s t . The amount is
        listed as undetermined because the fair market value of such ownership cannot be
        determined.
        Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may
        have accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs,
        refunds, or warranty Claims. Additionally, certain of the Debtors may be a party to
Case 19-31484-sgj7 Doc 108 Filed 05/30/19          Entered 05/30/19 22:10:32        Page 8 of 176




        pending litigation in which the Debtors have asserted, or may assert, Claims as a
        plaintiff or counter-Claims as a defendant. Because such Claims are unknown to the
        Debtors and not quantifiable as of the Petition Date, they are not listed on Schedule
        A/B 74 or 75. The Debtors’ failure to list any contingent and/or unliquidated claim
        held by the Debtors in response to these questions shall not constitute a waiver,
        release, relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various
 dates; a determination of the date upon which each Claim arose or was incurred would
 be unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a
 complete description of the collateral and the nature, extent, and priority of liens. Nothing in
 the Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,
 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by
 the Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to
 recharacterize or reclassify such Claim or contract.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien
 rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general
 unsecured Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’
 books and records as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or
 arose would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not
 list a date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on
 Schedule E/F part 2 may have been aggregated by unique creditor name and remit to address
 and may include several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 also
 includes potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to
 pending litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and
 disputed claims, to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases. Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
Case 19-31484-sgj7 Doc 108 Filed 05/30/19          Entered 05/30/19 22:10:32        Page 9 of 176




 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 In addition, to the extent a vendor or supplier invoices The LaSalle Group, Inc. directly for
 goods and services provided to the other Debtors, the Debtors have listed such vendor or
 supplier in Schedule E/F part 2 as either: (i) “The LaSalle Group, Inc. for the benefit of
 [vendor/supplier name];” (ii) “Lake Superior Contracting, LP for the benefit of”; (iii) TLG
 Family Management, for the benefit of”; (iv) The LaSalle Group, Inc. d/b/a Autumn
 Leaves”; or (v) “The LaSalle Group Inc. d/b/a Constant Care Family Management”.
 Accordingly, if a vendor or supplier cannot locate their name ALPHA sorted in Schedule E/F
 Part 2, they should review the section of Schedule E/F, part 2 beginning with the ALPHA
 sort as listed in items (i) through (v) above.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired
 lease, was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and
 contracts listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.
 Certain of the contracts and agreements listed on Schedule G may consist of several
 parts, including, purchase orders, amendments, restatements, waivers, letters, and other
 documents that may not be listed on Schedule G or that may be listed as a single entry. In
 some cases, the same supplier or provider appears multiple times on Schedule G. This
 multiple listing is intended to reflect distinct agreements between the applicable Debtor and
 such supplier or provider. The Debtors expressly reserve their rights to challenge whether
 such related materials constitute an executory contract, a single contract or agreement, or
 multiple, severable or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired or may have
 been modified, amended, or supplemented from time to time by various amendments,
 restatements, waivers, estoppel certificates, letters, memoranda and other documents,
 instruments, and agreements that may not be listed therein despite the Debtors’ use of
 reasonable efforts to identify such documents. Further, unless otherwise specified on
 Schedule G, each executory contract or unexpired lease listed thereon shall include all
 exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or
 unexpired lease, without respect to whether such agreement, instrument, or other document is
 listed thereon.
 In addition, the Debtors may have entered into various other types of agreements in the
 ordinary course of their businesses, such as subordination, nondisturbance, and attornment
 agreements, supplemental agreements, settlement agreements, amendments/letter agreements,
Case 19-31484-sgj7 Doc 108 Filed 05/30/19           Entered 05/30/19 22:10:32        Page 10 of 176




  title agreements and confidentiality agreements. Such documents may not be set forth on
  Schedule G. Certain of the executory agreements may not have been memorialized and could
  be subject to dispute. Executory agreements that are oral in nature have not been included on
  the Schedule G.
  Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
  or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
  The Debtors may not have identified certain guarantees associated with the Debtors’ executory
  contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
  In the ordinary course of their businesses, the Debtors may be involved in pending or
  threatened litigation. These matters may involve multiple plaintiffs and defendants, some or
  all of whom may assert cross-Claims and counter-Claims against other parties. Because the
  Debtors have treated all such Claims as contingent, disputed, or unliquidated, such Claims
  have not been set forth individually on Schedule H. Litigation matters can be found on
  each Debtor’s Schedule E/F part 2 and Statement 7, as applicable.
                   Specific Disclosures with Respect to the Debtors’ Statements
  Statement 3. Statement 3 includes any disbursement or other transfer made by the
  Debtors within 90 days before the Petition Date except for those made to insiders
  (which payments appear in response to Statement question 4), employees, and bankruptcy
  professionals (which payments appear in Statement 11 and include any retainers paid to
  bankruptcy professionals). The amounts listed in Statement 3 reflect the Debtors’
  disbursements netted against any check level detail; thus, to the extent a disbursement was
  made to pay for multiple invoices, only one entry has been listed on Statement 3.
  Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
  well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
  reflect the universe of payments and transfers to such individuals including compensation,
  bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
  Amounts paid on behalf of such employee for certain life and disability coverage, which
  coverage is provided to all of the Debtors’ employees, has not been included.
  Statement 5. Statement 5 excludes goods returned in the ordinary course of
  business.
  Statement 7. A ny information contained in Statement 7 shall not be a binding
  representation of the Debtors’ liabilities with respect to any of the suits and proceedings
  identified therein. In addition, the Debtors have reported all pending and closed employee
  related actions within in one year of the Petition Date in Statement 7, but have not designated
  the specific employee related actions as pending or concluded as any analysis to determine
  said status would be time consuming and an inefficient use of estate assets.
  Statement 10. The Debtors occasionally incur losses for a variety of reasons, including
  theft and property damage. The Debtors, however, may not have records of all such losses
  if such losses do not have a material impact on the Debtors’ businesses or are not reported for
  insurance purposes.
  Statement 11.       Out of an abundance of caution, the Debtors have included payments
  to all professionals who have rendered any advice related the Debtors’ bankruptcy
Case 19-31484-sgj7 Doc 108 Filed 05/30/19        Entered 05/30/19 22:10:32       Page 11 of 176




  proceedings in Statement 11. However, it is possible that the disclosed fees also relate to
  other, non-bankruptcy related services, and may include services rendered to other parties.
  Statement 26d. The Debtors have provided financial statements in the ordinary course of
  their businesses to numerous financial institutions, creditors, and other parties within two
  years immediately before the Petition Date. Considering the number of such recipients and the
  possibility that such information may have been shared with parties without the Debtors’
  knowledge or consent or subject to confidentiality agreements, the Debtors have not
  disclosed any parties that may have received such financial statements for the purposes of
  Statement 26d.
  Statement 27. Debtors West Houston Memory Care, LLC, Cinco Ranch Memory Care, LLC,
  Pearland Memory Care, LLC and Riverstone Memory Care, LLC, do not “inventory” their
  personal property, food, medications, etc. Accordingly, no response is reported for these
  Debtors at Statement 27.
  Statement 28. The Debtors have listed the special members and investor members in
  response to Statement 28. The special members and investor members listed on Statement 28
  have been included for informational purposes and their inclusion shall not constitute an
  admission that those entities exercise control over the Debtors.
  Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
  the Debtors have included a comprehensive response to Statement 30 in Statement 4.
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                                                    Entered 05/30/19 22:10:32                                  Page 12 of 176


Fill in this information to identify the case:

Debtor name: The LaSalle Group, Inc.
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31484

                                                                                                                                                                   ¨ Check if this is an
                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                               12/15



 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                     UNDETERMINED



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                      $43,049,532.30



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                     $43,049,532.30



 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                  $4,486,222.22



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                    $37,346.82



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                              + $38,736,867.66




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................   $43,260,436.70




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                 Page 1 of 1
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                          Entered 05/30/19 22:10:32             Page 13 of 176


Fill in this information to identify the case:

Debtor name: The LaSalle Group, Inc.
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31484

                                                                                                                         ¨ Check if this is an
                                                                                                                                amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                         12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If
an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.
For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.



 Part 1:     Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
       ¨ No. Go to Part 2.
       þ Yes. Fill in the information below
       All cash or cash equivalents owned or controlled by the debtor                                                 Current value of
                                                                                                                      debtor’s interest

2.     Cash on hand
2.1.   ________________________________________________________________________________________                       $________________

3.      Checking, savings, money market, or financial brokerage accounts (Identify all)
        Name of institution (bank or brokerage firm)     Type of account              Last 4 digits of account number Current value of
                                                                                                                      debtor’s interest
3.1.    JP MORGAN CHASE                                  OPERATING                    5536                             $121,146.34
        700 NORTH PEARL STREET
        FLOOR 14 SUITE 1400
        DALLAS TX 75201
3.2.    JP MORGAN CHASE                                  HEALTH FUND                  6070                             $79,468.18
        700 NORTH PEARL STREET
        FLOOR 14 SUITE 1400
        DALLAS TX 75201
3.3.    JP MORGAN CHASE                                  PAYROLL                      5759                             $1,528,090.65
        700 NORTH PEARL STREET
        FLOOR 14 SUITE 1400
        DALLAS TX 75201
3.4.    JP MORGAN CHASE                                  MERCHANT ACCOUNT             5270                             $19,500.36
        700 NORTH PEARL STREET
        FLOOR 14 SUITE 1400
        DALLAS TX 75201
3.5.    DALLAS CAPITAL BANK                              OPERATING                    8361                             $31,277.04
        14185 DALLAS PARKWAY SUITE 200
        DALLAS TX 75254


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                  Page 1 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                           Entered 05/30/19 22:10:32                  Page 14 of 176

Debtor     The LaSalle Group, Inc.                                                                                 Case number (if known) 19-31484

4.       Other cash equivalents (Identify all)
         Description                 Name of institution              Type of account             Last 4 digits of account   Current value of
                                                                                                  number                     debtor’s interest
4.1.     _____________________ ________________________ _____________________ _____________________ $_______________

5.     Total of part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                           $1,779,482.57



 Part 2:     Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?
       ¨ No. Go to Part 3.
       þ Yes. Fill in the information below
7.       Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit                                                                    Current value of
                                                                                                                             debtor’s interest

7.1.     SECURITY                                                                                                            $2,483.69
         CENTENNIAL CENTER, LLC
         PO BOX #11564
         NEWARK NJ 07101

7.2.     SECURITY                                                                                                            $25,023.75
         HARTMAN SPE, LLC
         PO BOX 571017
         HOUSTON TX 77257

7.3.     SECURITY                                                                                                            $138.75
         ONE PENSACOLA PLAZA
         C/O DUCKWORTH REALTY
         308 EAST PEARL ST STE 200
         JACKSON MS 39201

7.4.     SECURITY                                                                                                            $3,984.37
         ROSEMONT SUMMIT OPERATING, LLC
         P.O. BOX 203525
         DALLAS TX 75320

7.5.     SECURITY                                                                                                            $2,249.92
         THE BUNKER HILL BUILDING
         9525 KATY FREEWAY
         SUITE 215
         KATY TX 77024

8.       Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment                                                                 Current value of
                                                                                                                             debtor’s interest
8.1.     RETAINER                                                                                                            $328,928.39
         CROWE & DUNLEVY, P.C.
8.2.     RETAINER                                                                                                            $143,906.05
         DONLIN RECANO AND COMPANY INC
8.3.     RETAINER                                                                                                            $125,635.00
         HARNEY PARTNERS




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                          Page 2 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                              Entered 05/30/19 22:10:32            Page 15 of 176

Debtor     The LaSalle Group, Inc.                                                                              Case number (if known) 19-31484

8.       Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment                                                              Current value of
                                                                                                                          debtor’s interest
8.4.     TAIL INSURANCE                                                                                                   $174,132.00
         NATIONAL HEALTH INVESTORS
8.5.     PREPAID POSTAGE                                                                                                  $3,866.35
         PITNEY BOWES
8.6.     PREPAID PROPERTY & CASUALTY INSURANCE                                                                            $5,835.15
         PROPERTY & CASUALTY INSURANCE CARRIERS

9.     Total of part 2
       Add lines 7 through 8. Copy the total to line 81.                                                                      $816,183.42



 Part 3:      Accounts receivable

10.    Does the debtor have any accounts receivable?
       þ No. Go to Part 4.
       ¨ Yes. Fill in the information below.
                                                                                                                          Current value of
                                                                                                                          debtor’s interest

11.        Accounts receivable
                               Face amount          Doubtful or uncollectible
                                                    accounts

11a.       90 days old or      $__________       - $_____________________          = ........ →                           $_______________
           less:

                               Face amount          Doubtful or uncollectible
                                                    accounts

11b.       Over 90 days old:   $__________       - $_____________________          = ........ →                           $_______________

12.    Total of part 3
       Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                     $0.00



 Part 4:      Investments

13.    Does the debtor own any investments?
       ¨ No. Go to Part 5.
       þ Yes. Fill in the information below.
                                                                                                  Valuation method used   Current value of
                                                                                                  for current value       debtor’s interest

14.    Mutual funds or publicly traded stocks not included in Part 1
       Name of fund or stock

14.1. ___________________________________________________________________                         _____________________ $________________




Official Form 206A/B                         Schedule A/B: Assets — Real and Personal Property                                        Page 3 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19              Entered 05/30/19 22:10:32             Page 16 of 176

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

15.      Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
         Name of entity                                          % of ownership
15.1.    AL FLOWER MOUND MANAGEMENT, LLC                         100.0%           _____________________ UNDETERMINED
         545 E. JOHN CARPENTER FRWY, SUITE 500
         IRVING TX 75062
15.2.    AMARILLO MEMORY CARE, LLC                               4.8%             _____________________ UNDETERMINED
         545 E. JOHN CARPENTER FRWY, SUITE 500
         IRVING TX 75062
15.3.    ARLINGTON REIT TENANT, LLC                              100.0%           _____________________ UNDETERMINED
         545 E. JOHN CARPENTER FRWY, SUITE 500
         IRVING TX 75062
15.4.    BOLINGBROOK REIT TENANT, LLC                            100.0%           _____________________ UNDETERMINED
         545 E. JOHN CARPENTER FRWY, SUITE 500
         IRVING TX 75062
15.5.    CARROLLTON AUTUMN LEAVES, LP                            50.0%            _____________________ UNDETERMINED
         545 E. JOHN CARPENTER FRWY, SUITE 500
         IRVING TX 75062
15.6.    CARROLLTON OF LASALLE, LLC                              100.0%           _____________________ UNDETERMINED
         545 E. JOHN CARPENTER FRWY, SUITE 500
         IRVING TX 75062
15.7.    CLEAR LAKE ARC TENANT, LLC                              100.0%           _____________________ UNDETERMINED
         545 E. JOHN CARPENTER FRWY, SUITE 500
         IRVING TX 75062
15.8.    CORINTH ASSISTED CARE, LP                               32.5%            _____________________ UNDETERMINED
         545 E. JOHN CARPENTER FRWY, SUITE 500
         IRVING TX 75062
15.9.    CRYSTAL LAKE REIT TENANT, LLC                           100.0%           _____________________ UNDETERMINED
         545 E. JOHN CARPENTER FRWY, SUITE 500
         IRVING TX 75062
15.10. CY-FAIR ARC TENANT, LLC                                   100.0%           _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.11. FLOWER MOUND AUTUMN LEAVES, LP                            50.0%            _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.12. FORT MILL MENORY CARE, LLC                                2.5%             _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.13. FRANKLIN PSH TENANT, LLC                                  94.25%           _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.14. GURNEE MEMORY CARE, LLC                                   5.0%             _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.15. LAKE SUPERIOR CONTRACTING, LP                             99.0%            _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.16. LAKE SUPERIOR MANAGEMENT, LLC                             100.0%           _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.17. LASALLE AMARILLO MANAGEMENT, LLC                          100.0%           _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.18. LASALLE ARLINGTON HEIGHTS MANAGEMENT, LLC                 100.0%           _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
Official Form 206A/B                  Schedule A/B: Assets — Real and Personal Property                              Page 4 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19           Entered 05/30/19 22:10:32        Page 17 of 176

Debtor    The LaSalle Group, Inc.                                                         Case number (if known) 19-31484

15.19. LASALLE ASSISTED CARE, LLC                             100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.20. LASALLE CINCO RANCH MANAGEMENT, LLC                    100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.21. LASALLE CYPRESSWOOD MANAGEMENT, LLC                    100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.22. LASALLE DENTON MANAGEMENT, LLC                         20.0%           _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.23. LASALLE ESTERO MANAGEMENT, LLC                         100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.24. LASALLE FORT MILL MANAGEMENT, LLC                      100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.25. LASALLE FOSSIL CREEK MANAGEMENT, LLC                   5.2%            _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.26. LASALLE GEORGETOWN MANAGEMENT, LLC                     100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.27. LASALLE GREENVILLE MANAGEMENT, LLC                     100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.28. LASALLE GURNEE MANAGEMENT, LLC                         100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.29. LASALLE LEE'S SUMMIT MANAGEMENT, LLC                   100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.30. LASALLE NAPLE'S MANAGEMENT, LLC                        100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.31. LASALLE OF CORINTH, LLC                                100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.32. LASALLE ORLAND PARK MANAGEMENT, LLC                    67.0%           _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.33. LASALLE OSWEGO MANAGEMENT, LLC                         100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.34. LASALLE OVERLAND PARK MANAGEMENT, LLC                  100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.35. LASALLE PEALAND MANAGEMENT, LLC                        100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.36. LASALLE RIVERSTONE MANAGEMENT, LLC                     100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.37. LASALLE SARASOTA MANAGEMENT, LLC                       100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062

Official Form 206A/B                Schedule A/B: Assets — Real and Personal Property                        Page 5 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19           Entered 05/30/19 22:10:32        Page 18 of 176

Debtor    The LaSalle Group, Inc.                                                         Case number (if known) 19-31484

15.38. LASALLE SOUTH AUSTIN MANAGEMENT, LLC                   100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.39. LASALLE SOUTHWEST FT. WORTH MANAGEMENT, LLC            100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.40. LASALLE ST. CHARLES MANAGEMENT, LLC                    100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.41. LASALLE STOCKBRIDGE MANAGEMENT, LLC                    100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.42. LASALLE STONE OAK MANAGEMENT, LLC                      100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.43. LASALLE SUGARLOAF MANAGEMENT, LLC                      100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.44. LASALLE TOWNE LAKE MANAGEMENT, LLC                     100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.45. LASALLE TULSA MANAGEMENT, LLC                          100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.46. LASALLE VENICE MANAGEMENT, LLC                         100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.47. LASALLE VERNON HILLS MANAGEMENT, LLC                   100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.48. LASALLE WEST HOUSTON MANAGEMENT, LLC                   100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.49. LASALLE WESTOVER HILLS MANAGEMENT, LLC                 100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.50. LASALLE WHEELING MANAGEMENT, LLC                       100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.51. LASALLE WINDWARD MANAGEMENT, LLC                       100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.52. MEYERLAND ARC TENANT, LLC                              100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.53. MWW DEVELOPMENT, LLC                                   100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.54. NAPLE'S MEMORY CARE, LLC                               2.5%            _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.55. ROCKWALL REIT TENANT, LLC                              100.0%          _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.56. SARASOTA MEMORY CARE, LLC                              2.5%            _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062

Official Form 206A/B                Schedule A/B: Assets — Real and Personal Property                        Page 6 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                         Entered 05/30/19 22:10:32       Page 19 of 176

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

15.57. SOUTH AUSTIN MEMORY CARE, LLC                                        2.5%         _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.58. SOUTH BARRINGTON REIT TENANT, LLC                                    100.0%       _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.59. SOUTHWEST FT. WORTH MEMORY CARE, LLC                                 50.0%        _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.60. STONE OAK MEMORY CARE, LLC                                           5.0%         _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.61. THE WOODLANDS ARC TENANT, LLC                                        100.0%       _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.62. VENICE MEMORY CARE, LLC                                              3.8%         _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062
15.63. WINFIELD DESIGN, LLC                                                 100.0%       _____________________ UNDETERMINED
       545 E. JOHN CARPENTER FRWY, SUITE 500
       IRVING TX 75062

16.       Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1
          Describe
16.1.     __________________________________________________________________             _____________________ $_______________

17.     Total of part 4
        Add lines 14 through 16. Copy the total to line 83.                                                       UNDETERMINED



 Part 5:      Inventory, excluding agriculture assets

18.     Does the debtor own any inventory (excluding agriculture assets)?
        ¨ No. Go to Part 6.
        þ Yes. Fill in the information below.
          General description              Date of the last         Net book value of    Valuation method used   Current value of
                                           physical inventory       debtor's interest    for current value       debtor’s interest
                                                                    (Where available)
19.       Raw materials
19.1.     ________________________ _____________________ $___________________            _____________________ $_______________

20.       Work in progress
20.1.     ________________________ _____________________ $___________________            _____________________ $_______________

21.       Finished goods, including goods held for resale
21.1.     ________________________ _____________________ $___________________            _____________________ $_______________

22.       Other inventory or supplies
          General description              Date of the last physical Net book value of   Valuation method used   Current value of
                                           inventory                 debtor's interest   for current value       debtor’s interest
22.1.     OFFICE SUPPLIES                  _____________________ $0.00                   LIQUIDATION             $500.00

23.     Total of part 5
        Add lines 19 through 22. Copy the total to line 84.                                                            $500.00



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                            Page 7 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                          Entered 05/30/19 22:10:32         Page 20 of 176

Debtor     The LaSalle Group, Inc.                                                                        Case number (if known) 19-31484

24.     Is any of the property listed in Part 5 perishable?
        þ No
        ¨ Yes
25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
        þ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
        þ No. Go to Part 7.
        ¨ Yes. Fill in the information below.
          General description                                               Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

28.       Crops—either planted or harvested
28.1.     ___________________________________________________               $_______________    _________________   $_______________

29.       Farm animals. Examples: Livestock, poultry, farm-raised fish
29.1.     ___________________________________________________               $_______________    _________________   $_______________

30.       Farm machinery and equipment (Other than titled motor vehicles)
30.1.     ___________________________________________________               $_______________    _________________   $_______________

31.       Farm and fishing supplies, chemicals, and feed
31.1.     ___________________________________________________               $_______________    _________________   $_______________

32.       Other farming and fishing-related property not already listed in Part 6
32.1.     ___________________________________________________               $_______________    _________________   $_______________

33.     Total of part 6
        Add lines 28 through 32. Copy the total to line 85.                                                                $0.00

34.     Is the debtor a member of an agricultural cooperative?
        ¨ No
        ¨ Yes. Is any of the debtor’s property stored at the cooperative?
         ¨ No
         ¨ Yes
35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
36.     Is a depreciation schedule available for any of the property listed in Part 6?
        ¨ No
        ¨ Yes


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                               Page 8 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                        Entered 05/30/19 22:10:32              Page 21 of 176

Debtor     The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484

37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 7:      Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        ¨ No. Go to Part 8.
        þ Yes. Fill in the information below.
          General description                                              Net book value of   Valuation method       Current value of
                                                                           debtor's interest   used for current       debtor’s interest
                                                                           (Where available)   value

39.       Office furniture
39.1.     OWNED                                                            $_______________    Liquidation            $10,000.00

40.       Office fixtures
40.1.     ___________________________________________________              $_______________    _________________      $_______________

41.       Office equipment, including all computer equipment and
          communication systems equipment and software

                                                                           Net book value of   Valuation method       Current value of
                                                                           debtor's interest   used for current       debtor’s interest
                                                                                               value

41.1.     LEASED COPIERS                                                   UNDETERMINED        Liquidation            $6,000.00

41.2.     COMPUTERS, PRINTERS, AND OTHER IT EQUIPMENT                      UNDETERMINED        Liquidation            $10,000.00

41.3.     NETWORK STORAGE EQUIPMENT                                        UNDETERMINED        Liquidation            $26,000.00

42.       Collectibles. Examples: Antiques and figurines; paintings, prints, or other
          artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
          or baseball card collections; other collections, memorabilia, or collectibles
42.1.     ___________________________________________________              $_______________    _________________      $_______________

43.     Total of part 7
        Add lines 39 through 42. Copy the total to line 86.                                                                $52,000.00

44.     Is a depreciation schedule available for any of the property listed in Part 7?
        ¨ No
        þ Yes
45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 8:      Machinery, equipment, and vehicles

46.     Does the debtor own or lease any machinery, equipment, or vehicles?
        þ No. Go to Part 9.
        ¨ Yes. Fill in the information below.



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                   Page 9 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                            Entered 05/30/19 22:10:32             Page 22 of 176

Debtor     The LaSalle Group, Inc.                                                                             Case number (if known) 19-31484

          General description                                                 Net book value of     Valuation method        Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     used for current        debtor’s interest
          HIN, or N-number)                                                   (Where available)     value
                                                                              (Where available)
47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1.     ___________________________________________________                 $_______________      _________________       $_______________

48.       Watercraft, trailers, motors, and related accessories. Examples: Boats,
          trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1.     ___________________________________________________                 $_______________      _________________       $_______________

49.       Aircraft and accessories
49.1.     ___________________________________________________                 $_______________      _________________       $_______________

50.       Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
50.1.     ___________________________________________________                 $_______________      _________________       $_______________

51.     Total of part 8
        Add lines 47 through 50. Copy the total to line 87.                                                                        $0.00

52.     Is a depreciation schedule available for any of the property listed in Part 8?
        ¨ No
        ¨ Yes
53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 9:      Real property

54.     Does the debtor own or lease any real property?
        ¨ No. Go to Part 10.
        þ Yes. Fill in the information below.
          Description and location of property                    Nature and          Net book value      Valuation           Current value of
          Include street address or other description such as     extent of           of debtor's         method used for     debtor’s interest
          Assessor Parcel Number (APN), and type of property      debtor’s interest   interest            current value
          (for example, acreage, factory, warehouse,              in property         (Where available)
          apartment or office building), if available.
55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.1.     __________________________________________              LEASED OFFICE       UNDETERMINED        _______________ UNDETERMINED
                                                                  SPACE
          OFFICE SPACE
          ONE PENSACOLA PLAZA
          C/O DUCKWORTH REALTY
          125 W ROMANA ST, STE 215
          PENSACOLA FL 32502

55.2.     __________________________________________              LEASED OFFICE       UNDETERMINED        _______________ UNDETERMINED
                                                                  SPACE
          OFFICE SPACE
          CENTENNIAL CENTER, LLC
          1900 E GOLF ROAD, STE 600
          SCHAUMBURG IL 60173




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                      Page 10 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                             Entered 05/30/19 22:10:32                 Page 23 of 176

Debtor     The LaSalle Group, Inc.                                                                               Case number (if known) 19-31484

          Description and location of property                      Nature and          Net book value      Valuation           Current value of
          Include street address or other description such as       extent of           of debtor's         method used for     debtor’s interest
          Assessor Parcel Number (APN), and type of property        debtor’s interest   interest            current value
          (for example, acreage, factory, warehouse,                in property         (Where available)
          apartment or office building), if available.
55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.3.     __________________________________________                LEASED OFFICE       UNDETERMINED        _______________ UNDETERMINED
                                                                    SPACE
          OFFICE SPACE
          ROSEMONT SUMMIT OPERATING, LLC
          545 E. JOHN CARPENTER FRWY, SUITE 500
          IRVING TX 75062

56.     Total of part 9
        Add the current value on lines 55. Copy the total to line 88.                                                          UNDETERMINED

57.     Is a depreciation schedule available for any of the property listed in Part 9?
        þ No
        ¨ Yes
58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 10: Intangibles and intellectual property

59.     Does the debtor have any interests in intangibles or intellectual property?
        ¨ No. Go to Part 11.
        þ Yes. Fill in the information below.
          General description                                                   Net book value of     Valuation method        Current value of
                                                                                debtor's interest     used for current        debtor’s interest
                                                                                (Where available)     value

60.       Patents, copyrights, trademarks, and trade secrets
60.1.     AUTUMN LEAVES TRADEMARKS                                              UNDETERMINED          _________________       UNKNOWN

61.       Internet domain names and websites
                                                                                Net book value of     Valuation method        Current value of
                                                                                debtor's interest                             debtor’s interest
61.1.     AUTUMNLEAVES.COM                                                      UNDETERMINED          _________________       UNDETERMINED
61.2.     LASALLEGROUP.COM                                                      UNDETERMINED          _________________       UNDETERMINED
61.3.     ADULTDAYSTAY.COM                                                      UNDETERMINED          _________________       UNDETERMINED
61.4.     AUTUMN-LEAVES-LIVING.COM                                              UNDETERMINED          _________________       UNDETERMINED
61.5.     AUTUMNLEAVES.COM                                                      UNDETERMINED          _________________       UNDETERMINED
61.6.     AUTUMNLEAVESFOUNDATION.COM                                            UNDETERMINED          _________________       UNDETERMINED
61.7.     AUTUMNLEAVESFOUNDATION.ORG                                            UNDETERMINED          _________________       UNDETERMINED
61.8.     AUTUMNLEAVESLIVING.COM                                                UNDETERMINED          _________________       UNDETERMINED
61.9.     AUTUMNLEAVESRES.COM                                                   UNDETERMINED          _________________       UNDETERMINED
61.10. AUTUMNLEAVESSUX.COM                                                      UNDETERMINED          _________________       UNDETERMINED
61.11. AUTUMNLEAVESUCKS.COM                                                     UNDETERMINED          _________________       UNDETERMINED
61.12. AUTUMNOAKSLIVING.COM                                                     UNDETERMINED          _________________       UNDETERMINED

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                         Page 11 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19           Entered 05/30/19 22:10:32               Page 24 of 176

Debtor    The LaSalle Group, Inc.                                                            Case number (if known) 19-31484

61.      Internet domain names and websites
                                                              Net book value of   Valuation method      Current value of
                                                              debtor's interest                         debtor’s interest
61.13. AWFAMILYCARE.COM                                       UNDETERMINED        _________________     UNDETERMINED
61.14. CCFAMILYHOSPICE.COM                                    UNDETERMINED        _________________     UNDETERMINED
61.15. CCFHOSPICE.COM                                         UNDETERMINED        _________________     UNDETERMINED
61.16. CCFMGMT.COM                                            UNDETERMINED        _________________     UNDETERMINED
61.17. CCFMGT.COM                                             UNDETERMINED        _________________     UNDETERMINED
61.18. CCHOSPICE.COM                                          UNDETERMINED        _________________     UNDETERMINED
61.19. CONSTANTCARECORP.COM                                   UNDETERMINED        _________________     UNDETERMINED
61.20. CONSTANTCAREFAMILY.COM                                 UNDETERMINED        _________________     UNDETERMINED
61.21. CONSTANTCAREFAMILYHOSPICE.COM                          UNDETERMINED        _________________     UNDETERMINED
61.22. CONSTANTCAREFM.COM                                     UNDETERMINED        _________________     UNDETERMINED
61.23. CONSTANTCAREHOSPICE.COM                                UNDETERMINED        _________________     UNDETERMINED
61.24. CONSTANTCAREMGMT.COM                                   UNDETERMINED        _________________     UNDETERMINED
61.25. CUTNFLUFF.COM                                          UNDETERMINED        _________________     UNDETERMINED
61.26. ENCOREADULTDAYSTAY.COM                                 UNDETERMINED        _________________     UNDETERMINED
61.27. ENCOREDAILYENRICHMENT.COM                              UNDETERMINED        _________________     UNDETERMINED
61.28. ENCOREDAY.COM                                          UNDETERMINED        _________________     UNDETERMINED
61.29. FAMCAREMGMT.COM                                        UNDETERMINED        _________________     UNDETERMINED
61.30. FAMCAREMGT.COM                                         UNDETERMINED        _________________     UNDETERMINED
61.31. FAMILYCARELIVING.COM                                   UNDETERMINED        _________________     UNDETERMINED
61.32. FASHIONSONTHEMOVE.COM                                  UNDETERMINED        _________________     UNDETERMINED
61.33. GOLFFORACAUSE.COM                                      UNDETERMINED        _________________     UNDETERMINED
61.34. KMWPALAZZO.COM                                         UNDETERMINED        _________________     UNDETERMINED
61.35. KMWRESIDENCE.COM                                       UNDETERMINED        _________________     UNDETERMINED
61.36. LAKESUPERIORCONTRACTING.COM                            UNDETERMINED        _________________     UNDETERMINED
61.37. LASALLE-UNIVERSITY.COM                                 UNDETERMINED        _________________     UNDETERMINED
61.38. LASALLECUSTOMHOMES.COM                                 UNDETERMINED        _________________     UNDETERMINED
61.39. LASALLEEQUITY.COM                                      UNDETERMINED        _________________     UNDETERMINED
61.40. LASALLEGROUP.COM                                       UNDETERMINED        _________________     UNDETERMINED
61.41. LASALLELEARNING.COM                                    UNDETERMINED        _________________     UNDETERMINED
61.42. LASALLELEARNING.ORG                                    UNDETERMINED        _________________     UNDETERMINED
61.43. LASALLEQUITY.COM                                       UNDETERMINED        _________________     UNDETERMINED
61.44. LESALONGROUP.COM                                       UNDETERMINED        _________________     UNDETERMINED
61.45. LGCC.COM                                               UNDETERMINED        _________________     UNDETERMINED
61.46. MASONWARREN.COM                                        UNDETERMINED        _________________     UNDETERMINED
61.47. MEMORYFDN.COM                                          UNDETERMINED        _________________     UNDETERMINED
61.48. MEMORYFDN.ORG                                          UNDETERMINED        _________________     UNDETERMINED
61.49. MERIDIANRESEARCHGROUP.COM                              UNDETERMINED        _________________     UNDETERMINED
61.50. MORNINGSPRINGS.COM                                     UNDETERMINED        _________________     UNDETERMINED


Official Form 206A/B                Schedule A/B: Assets — Real and Personal Property                             Page 12 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19              Entered 05/30/19 22:10:32               Page 25 of 176

Debtor    The LaSalle Group, Inc.                                                               Case number (if known) 19-31484

61.      Internet domain names and websites
                                                                 Net book value of   Valuation method      Current value of
                                                                 debtor's interest                         debtor’s interest
61.51. MWWDEVELOPMENT.COM                                        UNDETERMINED        _________________     UNDETERMINED
61.52. MWWFAMILY.COM                                             UNDETERMINED        _________________     UNDETERMINED
61.53. THEAUTUMNLEAVESFOUNDATION.COM                             UNDETERMINED        _________________     UNDETERMINED
61.54. THEAUTUMNLEAVESFOUNDATION.ORG                             UNDETERMINED        _________________     UNDETERMINED
61.55. THELASALLEGROUP-UNIVERSITY.COM                            UNDETERMINED        _________________     UNDETERMINED
61.56. THELASALLEGROUP.COM                                       UNDETERMINED        _________________     UNDETERMINED
61.57. THELASALLEGROUPINC.COM                                    UNDETERMINED        _________________     UNDETERMINED
61.58. THEMEMORYCARE.ORG                                         UNDETERMINED        _________________     UNDETERMINED
61.59. THEMEMORYCAREFOUNDATION.COM                               UNDETERMINED        _________________     UNDETERMINED
61.60. THEMEMORYCAREFOUNDATION.ORG                               UNDETERMINED        _________________     UNDETERMINED
61.61. THEWHITLEY.COM                                            UNDETERMINED        _________________     UNDETERMINED
61.62. THEWHITLEYASSISTEDLIVING.COM                              UNDETERMINED        _________________     UNDETERMINED
61.63. THEWHITLEYOFWHEELING.COM                                  UNDETERMINED        _________________     UNDETERMINED
61.64. TLG-UNIVERSITY.COM                                        UNDETERMINED        _________________     UNDETERMINED
61.65. TLGCC.COM                                                 UNDETERMINED        _________________     UNDETERMINED
61.66. TLGEMAIL.COM                                              UNDETERMINED        _________________     UNDETERMINED
61.67. TLGFAMILYMANAGEMENT.COM                                   UNDETERMINED        _________________     UNDETERMINED
61.68. TLGFAMILYMGMT.COM                                         UNDETERMINED        _________________     UNDETERMINED
61.69. TLGFM.COM                                                 UNDETERMINED        _________________     UNDETERMINED
61.70. TLGFMGMT.COM                                              UNDETERMINED        _________________     UNDETERMINED
61.71. TLGI.COM                                                  UNDETERMINED        _________________     UNDETERMINED
61.72. TLGU.ORG                                                  UNDETERMINED        _________________     UNDETERMINED
61.73. TLGUNIVERSITY.ORG                                         UNDETERMINED        _________________     UNDETERMINED
61.74. TLGUNIVERSTIDY.ORG                                        UNDETERMINED        _________________     UNDETERMINED
61.75. TLSGI.COM                                                 UNDETERMINED        _________________     UNDETERMINED
61.76. TMCNP.ORG                                                 UNDETERMINED        _________________     UNDETERMINED
61.77. VERNONHILLSGOLFFORACAUSE.COM                              UNDETERMINED        _________________     UNDETERMINED
61.78. WHITLEYASSISTED.COM                                       UNDETERMINED        _________________     UNDETERMINED
61.79. WHITLEYASSISTEDLIVING.COM                                 UNDETERMINED        _________________     UNDETERMINED
61.80. WHITLEYASSISTEDLIVING.NET                                 UNDETERMINED        _________________     UNDETERMINED
61.81. WHITLEYLIVING.COM                                         UNDETERMINED        _________________     UNDETERMINED
61.82. WHITLEYMANOR.COM                                          UNDETERMINED        _________________     UNDETERMINED
61.83. WHITLEYWHEELING.COM                                       UNDETERMINED        _________________     UNDETERMINED
61.84. WINDESIGNLLC.COM                                          UNDETERMINED        _________________     UNDETERMINED

62.      Licenses, franchises, and royalties
62.1.    ___________________________________________________     $_______________    _________________     $_______________

63.      Customer lists, mailing lists, or other compilations
63.1.    ___________________________________________________     $_______________    _________________     $_______________


Official Form 206A/B                   Schedule A/B: Assets — Real and Personal Property                             Page 13 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                            Entered 05/30/19 22:10:32                      Page 26 of 176

Debtor     The LaSalle Group, Inc.                                                                                    Case number (if known) 19-31484

64.       Other intangibles, or intellectual property
64.1.     ___________________________________________________                  $_______________         _________________         $_______________

65.       Goodwill
65.1.     ___________________________________________________                  $_______________         _________________         $_______________

66.     Total of part 10
        Add lines 60 through 65. Copy the total to line 89.                                                                        UNDETERMINED

67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A)
        and 107)?
        þ No
        ¨ Yes
68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        þ No
        ¨ Yes
69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 11: All other assets

70.     Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

        ¨ No. Go to Part 12.
        þ Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor’s interest

71.     Notes receivable
        Description (include name of obligor)                  Total face amount         Doubtful or                              Current value of
                                                                                         uncollectible amount                     debtor’s interest

71.1. _______________________________________                  $________________      - $________________          = ........ →   $________________
        _______________________________________

72.       Tax refunds and unused net operating losses (NOLs)
          Description (for example, federal, state,     Tax refund amount      NOL amount               Tax year                  Current value of
          local)                                                                                                                  debtor’s interest
72.1.     _________________________________             $_______________       $_______________         _________________         $_______________

73.       Interests in insurance policies or annuities
          Insurance company             Insurance policy       Annuity issuer name   Annuity account       Annuity account        Current value of
                                        No.                                          type                  No.                    debtor’s interest
73.1.     ______________________ _______________ _________________                   _______________ _______________ $_______________

74.       Causes of action against third parties (whether or not a lawsuit
          has been filed)
                                                           Nature of claim                              Amount requested          Current value of
                                                                                                                                  debtor’s interest
74.1.     __________________________________               __________________________________           $_______________          $_______________




Official Form 206A/B                            Schedule A/B: Assets — Real and Personal Property                                           Page 14 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32         Page 27 of 176

Debtor    The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

75.      Other contingent and unliquidated claims or causes of action of
         every nature, including counterclaims of the debtor and rights to
         set off claims
                                                    Nature of claim                      Amount requested   Current value of
                                                                                                            debtor’s interest
75.1.    __________________________________         __________________________________   $_______________   $_______________

76.      Trusts, equitable or future interests in property
76.1.    _______________________________________________________________________________________            $_______________

77.      Other property of any kind not already listed
         Examples: Season tickets, country club membership
77.1.    RECEIVABLE FROM PRESTONEWOOD ENCORE                                                                $966,600.11
77.2.    RECEIVABLE FROM ACP I                                                                              $450.00
77.3.    RECEIVABLE FROM ARLINGTON AUTUMN LEAVES, L.P.                                                      $912.25
77.4.    RECEIVABLE FROM ARLINGTON HEIGHTS MEMORY CARE                                                      $3,622.67
77.5.    RECEIVABLE FROM AUTUMN LEAVES FOUNDATION                                                           $88,919.35
77.6.    RECEIVABLE FROM BOLLINGBROOK                                                                       $282,318.80
77.7.    RECEIVABLE FROM CAR LANDCO                                                                         $7,624.50
77.8.    RECEIVABLE FROM CARROLLTON AUTUMN LEAVES, L.P.                                                     $2,139,645.84
77.9.    RECEIVABLE FROM CATHERINE BROWNLEE                                                                 $11,645.12
77.10. RECEIVABLE FROM CINCO RANCH AUTUMN LEAVES                                                            $1,889,933.12
77.11. RECEIVABLE FROM CITYVIEW MEMORY CARE LLC                                                             $435,687.24
77.12. RECEIVABLE FROM CORINTH ASSISTED CARE                                                                $1,136,743.55
77.13. RECEIVABLE FROM CORINTH AUTUMN OAKS                                                                  $1,231,431.82
77.14. RECEIVABLE FROM CORNITH AO DEVELOPER FEE                                                             $938,941.00
77.15. RECEIVABLE FROM CUT N FLUFF LLC                                                                      $6,966.34
77.16. RECEIVABLE FROM CY FAIR AUTUMN LEAVES                                                                $1,204,696.53
77.17. RECEIVABLE FROM CYPRESSWOOD MEMORY CARE LLC                                                          $378,182.01
77.18. RECEIVABLE FROM ENCHANTED H DEVELOPR FEE                                                             $200,000.00
77.19. RECEIVABLE FROM ENCHANTED HILLS                                                                      $244,564.37
77.20. RECEIVABLE FROM ESTERO MEMORY CARE                                                                   $1,222,438.85
77.21. RECEIVABLE FROM FLOWER MOUND AUTUMN LEAVES, L.P.                                                     $2,029,877.62
77.22. RECEIVABLE FROM FOSSIL CREEK MEMORY CARE LLC                                                         $2,374.76
77.23. RECEIVABLE FROM FRANKLIN                                                                             $86,196.86
77.24. RECEIVABLE FROM GAR LANDCO                                                                           $32,449.40
77.25. RECEIVABLE FROM GEORGETOWN MEMORY CARE                                                               $13,253.36
77.26. RECEIVABLE FROM GLEN ELLYN AUTUMN LEAVES                                                             $2,056.18
77.27. RECEIVABLE FROM GREENVILLE MEMORY CARE                                                               $639,420.45
77.28. RECEIVABLE FROM LEADING LIFE SENIOR LIVING INC.                                                      $326,691.83
77.29. RECEIVABLE FROM LEE'S SUMMIT                                                                         $116,840.48
77.30. RECEIVABLE FROM MONARCH POA                                                                          $3,182.55
77.31. RECEIVABLE FROM MEYERLAND                                                                            $872,680.82
77.32. RECEIVABLE FROM NAPLES MEMORY CARE                                                                   $37,236.76


Official Form 206A/B                     Schedule A/B: Assets — Real and Personal Property                            Page 15 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                   Entered 05/30/19 22:10:32           Page 28 of 176

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

77.33. RECEIVABLE FROM NORTH AUSTIN MEMORY CARE                                                             $20,707.76
77.34. RECEIVABLE FROM PEARLAND MEMORY CARE LLC                                                             $4,079,669.08
77.35. RECEIVABLE FROM RIVERSTONE MEMORY CARE LLC                                                           $1,666,778.42
77.36. RECEIVABLE FROM SARASOTA                                                                             $467,890.12
77.37. RECEIVABLE FROM SOUTH AUSTIN                                                                         $100,458.59
77.38. RECEIVABLE FROM ST CHARLES AUTUMN LEAVES                                                             $883,917.04
77.39. RECEIVABLE FROM STOCKBRIDGE AUTUMN LEAVES                                                            $1,406,913.76
77.40. RECEIVABLE FROM STONE OAK AUTUMN LEAVES                                                              $1,164,631.96
77.41. RECEIVABLE FROM SUGARLOAF AUTUMN LEAVES                                                              $1,538,830.75
77.42. RECEIVABLE FROM THE MEMORY CARE FOUNDATION                                                           $394,858.30
77.43. RECEIVABLE FROM TLG EEPP, LLC                                                                        $293,542.88
77.44. RECEIVABLE FROM TULSA MEMORY CARE LLC                                                                $2,277,921.00
77.45. RECEIVABLE FROM VENICE                                                                               $432,104.75
77.46. RECEIVABLE FROM VERNON HILLS MEMORY CARE LLC                                                         $661,395.00
77.47. RECEIVABLE FROM WEST HOUSTON AUTUMN LEAVES                                                           $3,002,877.91
77.48. RECEIVABLE FROM WESTOVER HILLS MEMORY CARE                                                           $1,309,050.66
77.49. RECEIVABLE FROM WHEELING MEMORY CARE                                                                 $1,429,685.79
77.50. RECEIVABLE FROM WINDWARD MEMORY CARE                                                                 $579,809.68
77.51. RECEIVABLE FROM WINFIELD DESIGN, LLC                                                                 $2,126,738.32
77.52. GOLF MEMBERSHIP                                                                                      $10,000.00

78.   Total of part 11
      Add lines 71 through 77. Copy the total to line 90.                                                     $40,401,366.31

79.   Has any of the property listed in Part 11 been appraised by a professional within the last year?
      þ No
      ¨ Yes




Official Form 206A/B                        Schedule A/B: Assets — Real and Personal Property                       Page 16 of 17
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                                      Entered 05/30/19 22:10:32                     Page 29 of 176

Debtor    The LaSalle Group, Inc.                                                                                                Case number (if known) 19-31484



 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                  Current value of                   Current value of
                                                                                        personal                           real property
                                                                                        property

80.   Cash, cash equivalents, and financial assets. Copy line 5,                           $1,779,482.57
      Part 1.

81.   Deposits and prepayments. Copy line 9, Part 2.                                        $816,183.42


82.   Accounts receivable. Copy line 12, Part 3.                                                $0.00


83.   Investments. Copy line 17, Part 4.                                                 UNDETERMINED


84.   Inventory. Copy line 23, Part 5.                                                         $500.00


85.   Farming and fishing-related assets. Copy line 33, Part 6.                                 $0.00


86.   Office furniture, fixtures, and equipment; and                                         $52,000.00
      collectibles. Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                                 $0.00



88.   Real property. Copy line 56, Part 9. ...................................................................... →        UNDETERMINED

89.   Intangibles and intellectual property. Copy line 66, Part 10.                      UNDETERMINED


90.   All other assets. Copy line 78, Part 11.                                     +      $40,401,366.31



91.   Total. Add lines 80 through 90 for each column. ..........91a.                      $43,049,532.30          + 91b.   UNDETERMINED




92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92. ......................................................................     $43,049,532.30




Official Form 206A/B                              Schedule A/B: Assets — Real and Personal Property                                                Page 17 of 17
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                               Entered 05/30/19 22:10:32                Page 30 of 176


Fill in this information to identify the case:

Debtor name: The LaSalle Group, Inc.
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31484

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor’s property?
       ¨ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this
       form.
       þ Yes. Fill in all of the information below.

 Part 1:       List Creditors Who Have Secured Claims

2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
       creditor separately for each claim.


                                                                                                              Column A         Column B
                                                                                                              Amount of        Value of
                                                                                                              Claim            collateral that
                                                                                                              Do not deduct    supports this
                                                                                                              the value of     claim
                                                                                                              collateral.


2.1.     Creditor's name and address                          Describe debtor’s property that is subject
                                                              to a lien

         ASCENTIUM CAPITAL LLC                                LEASED EQUIPMENT                                UNDETERMINED UNDETERMINED
         PO BOX 301593
         DALLAS TX 75303-1593                                 Describe the lien

         Creditor’s email address, if known                   _____________________________________

         _____________________________________                Is the creditor an insider or related party?

         Date debt was incurred: Various                      þ No
         Last 4 digits of account number:                     ¨ Yes
                                                              Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                       þ No
         þ No                                                 ¨ Yes. Fill out Schedule H: Codebtors
         ¨ Yes. Have you already specified the                (Official Form 206H).
         relative priority?                                   As of the petition filing date, the claim is:
                                                              Check all that apply.
               ¨ No. Specify each creditor, including
               this creditor, and its relative priority.      þ Contingent
               _________________________________
               _________________________________              þ Unliquidated
               ¨ Yes. The relative priority of creditors is   ¨ Disputed
               specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                      Page 1 of 4
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                            Entered 05/30/19 22:10:32              Page 31 of 176

Debtor    The LaSalle Group, Inc.                                                                               Case number (if known) 19-31484

2.2.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DE LAGE LANDEN                                     LEASED EQUIPMENT                                UNDETERMINED UNDETERMINED
         PO BOX 41602
         PHILADELPHIA PA 19101-1602                         Describe the lien

         Creditor’s email address, if known                 _____________________________________

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: Various                    þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     þ No
         þ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         ¨ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      þ Contingent
             _________________________________
             _________________________________              þ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.3.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ORIGIN BANK                                        PERSONAL PROPERTY                               $3,736,222.22   UNDETERMINED
         COMMUNITY TRUST BANK
         DALLAS FINANCIAL CENTER - BUSINESS                 Describe the lien
         8222 DOUGLAS AVENUE, SUITE 1
                                                            _____________________________________
         DALLAS TX 75225
                                                            Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________              þ No
         Date debt was incurred: 6/30/15
                                                            ¨ Yes
                                                            Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                            ¨ No
         same property?                                     þ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         þ No                                               As of the petition filing date, the claim is:
         ¨ Yes. Have you already specified the              Check all that apply.
         relative priority?
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.      ¨ Unliquidated
             _________________________________
             _________________________________
                                                            ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                    Page 2 of 4
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                            Entered 05/30/19 22:10:32               Page 32 of 176

Debtor     The LaSalle Group, Inc.                                                                                Case number (if known) 19-31484

2.4.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SHI INTERNATION CORP                               LEASED EQUIPMENT                                 UNDETERMINED UNDETERMINED
         1111 OLD EAGLE SCHOOL RD
         WAYNE PA 19087                                     Describe the lien

         Creditor’s email address, if known                 _____________________________________

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: ____________               þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     þ No
         þ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         ¨ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      þ Contingent
             _________________________________
             _________________________________              þ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.5.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         TMA APARTMENTS, INC.                               PARTNERSHIP INTEREST IN ENCHANTED                $750,000.00      UNDETERMINED
                                                            HILL LIMITED PARTNERSHIP
         Creditor’s email address, if known
                                                            Describe the lien
         _____________________________________
                                                            _____________________________________
         Date debt was incurred: 10/30/17
                                                            Is the creditor an insider or related party?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                            þ No
         same property?                                     ¨ Yes
         þ No                                               Is anyone else liable on this claim?

         ¨ Yes. Have you already specified the              þ No
         relative priority?                                 ¨ Yes. Fill out Schedule H: Codebtors
             ¨ No. Specify each creditor, including         (Official Form 206H).
             this creditor, and its relative priority.      As of the petition filing date, the claim is:
             _________________________________              Check all that apply.
             _________________________________
             ¨ Yes. The relative priority of creditors is ¨ Contingent
             specified on lines: ______                   ¨ Unliquidated
                                                          þ Disputed


       Total of the dollar amounts from Part 1, Column A, including the amounts
3.                                                                                                    $4,486,222.22
       from the Additional Page, if any.




 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1



Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                      Page 3 of 4
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32               Page 33 of 176

Debtor    The LaSalle Group, Inc.                                                                       Case number (if known) 19-31484

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.
         Name and address                                                                    On which line in       Last 4 digits of
                                                                                             Part 1 did you enter   account number
                                                                                             the related            for this entity
                                                                                             creditor?

3.1.     FORSHEY & PROSTOK LLP                                                               Line 2.3               _______________
         JEFF P PROSTOK;MATTHIAS KLEINSASSER
         777 MAIN ST
         STE 1290
         FORT WORTH TX 76102

3.2.     ORIGIN BANCORP INC                                                                  Line 2.3               _______________
         MAZAN SBAITI
         SBAITI AND CO PLLC
         1201 ELM ST STE 4010
         DALLAS TX 75270

3.3.     STREUSAND LANDON OZBURN & LEMMON LLP                                                Line 2.3               _______________
         RHONDA B MATES
         1801 S MOPAC EXPRESSWAY STE 320
         AUSTIN TX 78746




Official Form 206D                  Schedule D: Creditors Who Have Claims Secured by Property                               Page 4 of 4
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                            Entered 05/30/19 22:10:32                 Page 34 of 176


Fill in this information to identify the case:

Debtor name: The LaSalle Group, Inc.
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31484

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                              12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G) .Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.



 Part 1:    List All Creditors with PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
2.      List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the
        debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.


2.1.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          $1,250.00               $1,250.00
        ANDREW DEMERS
        Address Intentionally Omitted                 þ Contingent
                                                      ¨ Unliquidated                                                         Nonpriority amount

                                                      ¨ Disputed                                                             $0.00

        Date or dates debt was incurred               Basis for the claim:
        05/01/19                                      UNPAID SEVERANCE

        Last 4 digits of account                      Is the claim subject to offset?
        number:
                                                      þ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a) (4)        ¨ Yes

2.2.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          $623.91                 $623.91
        CHERLYN ELZY, RTA
        IRVING ISD TAX ASSESSOR                       ¨ Contingent
        PO BOX 152021
        IRVING TX 75015                               ¨ Unliquidated                                                         Nonpriority amount

                                                      ¨ Disputed                                                             $0.00

        Date or dates debt was incurred               Basis for the claim:
        1/1/2019                                      PERSONAL PROPERTY TAX

        Last 4 digits of account                      Is the claim subject to offset?
        number: 0450
                                                      þ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a) (8)        ¨ Yes
Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 1 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                         Entered 05/30/19 22:10:32              Page 35 of 176

Debtor    The LaSalle Group, Inc.                                                                             Case number (if known) 19-31484




2.3.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $100.00                $100.00
         CHERYL SWANN
         Address Intentionally Omitted              ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         04/23/19                                   UNPAID SEVERANCE

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.4.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $755.14                $755.14
         DALLAS COUNTY TAX OFFICE
         JOHN R AMES, CTA                           ¨ Contingent
         1201 ELM STREET
         SUITE 2600                                 ¨ Unliquidated                                                     Nonpriority amount
         DALLAS TX 75270                            ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         1/1/2019                                   PERSONAL PROPERTY TAX

         Last 4 digits of account                   Is the claim subject to offset?
         number: 0450
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)     ¨ Yes

2.5.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $178.86                $178.86
         MELVIN WARREN, JR
         Address Intentionally Omitted              ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         5/1/19                                     PREPETITION WAGES

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 2 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                         Entered 05/30/19 22:10:32              Page 36 of 176

Debtor    The LaSalle Group, Inc.                                                                             Case number (if known) 19-31484




2.6.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $1,458.33              $1,458.33
         MITCHELL WARREN
         545 E JOHN CARPENTER FRWY SUITE            ¨ Contingent
         500
         IRVING TX 75062                            ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         5/1/19                                     PREPETITION WAGES

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.7.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $1,480.77              $1,480.77
         ROBIN GLOVER
         Address Intentionally Omitted              ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         04/22/19                                   UNPAID SEVERANCE

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.8.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $2,784.87              $2,784.87
         RODNEY SCOTT
         Address Intentionally Omitted              ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         04/22/19                                   UNPAID SEVERANCE

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 3 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                         Entered 05/30/19 22:10:32              Page 37 of 176

Debtor    The LaSalle Group, Inc.                                                                             Case number (if known) 19-31484




2.9.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $312.50                $312.50
         TERRY WARREN
         9464 LIVORNO COURT                         ¨ Contingent
         NAPLES FL 34119
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         5/1/19                                     PREPETITION WAGES

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.10.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $17,838.00             $17,838.00
         TEXAS COMPTROLLER OF PUBLIC
         ACCOUNTS                                   ¨ Contingent
         P.O. BOX 13528, CAPITOL STATION
         AUSTIN TX 78711                            ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         1/1/2019                                   TEXAS FRANCHISE TAX

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)     ¨ Yes

2.11.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $5,355.21              $5,355.21
         THOMAS LECHOCKI
         Address Intentionally Omitted              ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         04/25/19                                   UNPAID SEVERANCE

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 4 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                         Entered 05/30/19 22:10:32              Page 38 of 176

Debtor    The LaSalle Group, Inc.                                                                             Case number (if known) 19-31484




2.12.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $4,190.00              $4,190.00
         VIRGINIA KIRKLAND
         Address Intentionally Omitted              ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         04/29/19                                   UNPAID SEVERANCE

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.13.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $1,019.23              $1,019.23
         XIZOPING WANG-SCHNERINGER
         Address Intentionally Omitted              ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         04/22/19                                   UNPAID SEVERANCE

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 5 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                      Entered 05/30/19 22:10:32                Page 39 of 176

Debtor     The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

3.         List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors
           with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           1-800 FLOWERS.COM                                                                                 $28.38
           P.O. BOX 29901                                    ¨ Contingent
           NEW YORK NY 10087-9901
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           VENDOR
           Last 4 digits of account number: 6089             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.2.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           A PLACE FOR MOM                                                                                   UNDETERMINED
           C/O LAURA HANSEN                                  þ Contingent
           FOX ROTHSCHILD, LLP
           1001 FOURTH AVENUE, SUITE 4500                    þ Unliquidated
           SEATTLE WASHINGTON 98154                          þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           PENDING LITIGATION
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.3.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ABRAHAM, PRETTY                                                                                   UNDETERMINED
           707 OAKDALE DR.                                   þ Contingent
           STAFFORD TX 77477
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           2/6/2019                                          WORKERS COMPENSATION CLAIM
                                                             WITHIN 1 YEAR OF FILING
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 6 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 40 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.4.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ACTIVITYCONNECTION.COM LLC                                                                        $360.00
          818 SW THIRD AVE #222                             ¨ Contingent
          PORTLAND OR 97204
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.5.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ADELL SWEET                                                                                       UNDETERMINED
          809 SAN SIMEON DRIVE                              þ Contingent
          EDMOND
          EDMOND OK 73003                                   þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/10/2018                                        EEOC/DISCRIMINATION
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.6.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ADVANTIUM CAPITAL                                                                                 $4,707.00
          545 E. JOHN CARPENTER FREEWAY                     þ Contingent
          STE 620
          IRVING TX 75062                                   þ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          __________________________________________        SECURITY DEPOSIT HELD FOR
                                                            SUBLEASES
          Last 4 digits of account number:
                                                            Is the claim subject to offset?
                                                            No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 7 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 41 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.7.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          AIRGAS USA, LLC                                                                                   $9.85
          PO BOX 676015                                     ¨ Contingent
          DALLAS TX 75267-6015
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 8859             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.8.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ALGONQUIN ACQUISITION CO.                                                                         $7,000.00
          1900 EAST GOLF ROAD                               þ Contingent
          STE 600
          SCHAUMBERG IL 60173                               þ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          __________________________________________        SECURITY DEPOSIT HELD FOR
                                                            SUBLEASES
          Last 4 digits of account number:
                                                            Is the claim subject to offset?
                                                            No
                                                            ¨ Yes

3.9.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          AMARILLO MEMORY CARE, LLC                                                                         $5,647.35
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 8 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 42 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.10.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          AMBIUS, LLC (21)                                                                                  $1,088.75
          P.O. BOX 14086                                    ¨ Contingent
          READING PA 19612
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 3286             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.11.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          AMERICAN CREDIT PARTNERS INVESTMENT                                                               $57,033.69
          LIMITED PARTNERSHIP II                            ¨ Contingent
          545 E JOHN CARPENTER FRWY
          SUITE 500                                         ¨ Unliquidated
          IRVING TX 75062                                   ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.12.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          AMERICAN CREDIT PARTNERS INVESTMENT                                                               $3,816.77
          LIMITED PARTNERSHIP III                           ¨ Contingent
          545 E JOHN CARPENTER FRWY
          SUITE 500                                         ¨ Unliquidated
          IRVING TX 75062                                   ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 9 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 43 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.13.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          AMERICAN CREDIT PARTNERS INVESTMENT                                                               $2,637.94
          LIMITED PARTNERSHIP IV                            ¨ Contingent
          545 E JOHN CARPENTER FRWY
          SUITE 500                                         ¨ Unliquidated
          IRVING TX 75062                                   ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.14.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          AMERICAN NATIONAL BANK                                                                            UNDETERMINED
          P.O. BOX 40                                       þ Contingent
          TERRELL TX 75160
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.15.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ANDERSON, TRACY                                                                                   UNDETERMINED
          1347 RIVER OAK DR.                                þ Contingent
          KAUFMAN TX 75142
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/14/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 10 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 44 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.16.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          APS BUILDING SERVICES, INC.                                                                       $652.48
          11050 W LITTLE YORK RD, BLDG P                    ¨ Contingent
          HOUSTON TX 77041
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.17.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARACELIS RUFFOLO AND DOMINQUE                                                                     UNDETERMINED
          BONSEIGNEUR                                       þ Contingent
          C/O DAVID FISH
          THE FISH LAW FIRM, PC                             þ Unliquidated
          200 E. 5TH AVENUE
          SUITE 123
                                                            þ Disputed
          NAPERVILLE IL 60563

          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.18.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARANCIBIA, HEATHER                                                                                UNDETERMINED
          1309 W GALENA BLVD                                þ Contingent
          AURORA IL 60505
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/11/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 11 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 45 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.19.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARC                                                                                               $551.98
          PO BOX 935491                                     ¨ Contingent
          ATLANTA GA 31193-5491
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 3104             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.20.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARETHA PROCTOR                                                                                    UNDETERMINED
          PO BOX 852502                                     þ Contingent
          MESQUITE TX 75185
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/8/2017                                          EEOC/DISCRIMINATION
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.21.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARHC ALCFBTX01, LLC                                                                               UNDETERMINED
          C/O DUNN SHEEHAN                                  þ Contingent
          400 CARLILE STREET, SUITE 200
          DALLAS TEXAS 75304                                þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 12 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 46 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.22.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARHC ALCLKTX01, LLC                                                                               UNDETERMINED
          C/O DUNN SHEEHAN                                  þ Contingent
          400 CARLILE STREET, SUITE 200
          DALLAS TEXAS 75304                                þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.23.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARHC ALMEYTX01, LLC                                                                               UNDETERMINED
          C/O DUNN SHEEHAN                                  þ Contingent
          400 CARLILE STREET, SUITE 200
          DALLAS TEXAS 75304                                þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.24.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARHC ALWOOTX01, LLC                                                                               UNDETERMINED
          C/O DUNN SHEEHAN                                  þ Contingent
          400 CARLILE STREET, SUITE 200
          DALLAS TEXAS 75304                                þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 13 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 47 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.25.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARIAS PAINTING COMPANY                                                                            $600.00
          PO BOX 796661                                     ¨ Contingent
          DALLAS TX 75379
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.26.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARIEL BROCK                                                                                       UNDETERMINED
          C/O LUIS P. BARTOLOMEI                            þ Contingent
          THE BARTOLOMEI FIRM
          3710 RAWLINS STREET                               þ Unliquidated
          SUITE 1601
          DALLAS TEXAS 75219
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/11/2017                                        PENDING LITIGATION/EEOC
                                                            DISCRIMINATION
          Last 4 digits of account number: 2029
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.27.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ARLINGTON HEIGHTS MEMORY CARE LLC                                                                 $29,645.00
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          IRVING TX 75062
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY BANK REFUND
          Last 4 digits of account number: 4233             Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 14 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 48 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.28.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ASCENTIUM CAPITAL LLC                                                                             $2,233.40
          P.O.BOX 301593                                    ¨ Contingent
          DALLAS TX 75303-1593
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           COPIER LEASE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.29.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          AUTUMN LEAVES OF NAPLES FOR THE BENFIT                                                            $435.00
          OF                                                ¨ Contingent
          THE GREATER NAPLES CHAMBER OF
          COMMERCE                                          ¨ Unliquidated
          2390 TAMIAMI TRAIL NORTH STE 210
          NAPLES FL 34103
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/1/2019                                          MEMBERSHIP DUES
          Last 4 digits of account number: 1437             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.30.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          AUTUMN LEAVES OF NW HOUSTON FOR THE                                                               $147.65
          BENEFIT OF                                        ¨ Contingent
          SHARPS COMPLIANCE, INC.
          PO BOX 679502                                     ¨ Unliquidated
          DALLAS TX 75267-9502                              ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 4069             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 15 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 49 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.31.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BAILEY, KEVIN                                                                                     UNDETERMINED
          2505 W TOLEDO CT                                  þ Contingent
          BROKEN ARROW OK 74012
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/30/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.32.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BANK FIRST NATIONAL                                                                               UNDETERMINED
          C/O GREGORY SUDBURY                               þ Contingent
          QUILLING, SELANDER, LOWNDS, WINSLETT &
          MOSER, P.C.                                       þ Unliquidated
          2001 BRYAN STREET, SUITE 1800
          DALLAS TEXAS 75201
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.33.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BANK OF THE OZARKS                                                                                UNDETERMINED
          625 COURT STREET                                  þ Contingent
          CLEARWATER FL 33756
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 16 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 50 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.34.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BANK OF THE OZARKS                                                                                UNDETERMINED
          625 COURT STREET                                  þ Contingent
          CLEARWATER FL 33756
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.35.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BARTEN, SHARRON                                                                                   UNDETERMINED
          4180 MERCURY ROAD                                 þ Contingent
          VENICE FL 34293
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/2/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.36.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BB&T                                                                                              UNDETERMINED
          2001 ROSS AVENUE                                  þ Contingent
          SUITE 2700
          DALLAS TEXAS 75201                                þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 17 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 51 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.37.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BBVA COMPASS                                                                                      UNDETERMINED
          8080 N. CENTRAL EXPRESSWAY                        þ Contingent
          SUITE 310
          DALLAS TX 75206                                   þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.38.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BELL NUNNALLY                                                                                     $9,223.22
          3232 MCKINNEY AVENUE STE 1400                     ¨ Contingent
          DALLAS TX 75204-2429
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LEGAL FEES
          Last 4 digits of account number: 0432             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.39.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BIBBINS, BRITTANY                                                                                 UNDETERMINED
          1090 RUSHMORE DRIVE APT 1                         þ Contingent
          DEKALB IL 60115
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/19/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 18 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 52 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.40.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BILL, SONDRA                                                                                      UNDETERMINED
          6 PINE VALLEY RD                                  þ Contingent
          PIEDMONT SC 29673
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/24/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.41.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BMO HARRIS                                                                                        UNDETERMINED
          111 W. MONROE STREET 5 WEST                       þ Contingent
          CHICAGO IL 60603
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.42.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BOCKO, SHUBIRA                                                                                    UNDETERMINED
          801 VICTORIA LN                                   þ Contingent
          ELK GROVE VILLAGE IL 60007
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/1/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 19 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 53 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.43.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BOKF, N.A. D/B/A BANK OF TEXAS, FORMERLY                                                          UNDETERMINED
          KNOWN AS BANK OF TEXAS, N.A                       þ Contingent
          C/O COURTNEY BOWLINE
          DEANS & LYONS, LLP                                þ Unliquidated
          325 NORTH ST. PAUL STREET, SUITE 1500
          DALLAS TEXAS 75201
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.44.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BONE MCALLESTER NORTON, PC                                                                        $3,500.00
          511 UNION STREET                                  ¨ Contingent
          SUITE 1600
          NASHVILLE TN 37219                                ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/22/2019                                         LEGAL FEES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.45.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BRANCH BANKING AND TRUST CO.                                                                      UNDETERMINED
          C/O KENNETH JOHSNON                               þ Contingent
          JOHNSON & PRATT
          1717 MAIN STREET, SUITE 3000                      þ Unliquidated
          DALLAS TEXAS 75201                                þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 20 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 54 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.46.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BRAND BANK                                                                                        UNDETERMINED
          PO BOX 1110                                       þ Contingent
          LAWRENCEVILLE GA 30046
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.47.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BRIGHTHOUSE FINANCIAL                                                                             $1,008.94
          PO BOX 371487                                     ¨ Contingent
          PITTSBURGH PA 15250-7487
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LIFE INSURANCE
          Last 4 digits of account number: 941              Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.48.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BRIGHTVIEW LANDSCAPE SERVICES                                                                     $16,769.46
          PO BOX 31001-2463                                 ¨ Contingent
          PASADENA CA 91110-2463
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LANDSCAPING SERVICES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 21 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 55 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.49.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BRITT, VICTORIA                                                                                   UNDETERMINED
          2615 AMARANTH                                     þ Contingent
          HOUSTON TX 77084
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/21/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.50.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BROWN, MIESHA                                                                                     UNDETERMINED
          5227 CORTELYOU LANE                               þ Contingent
          HOUSTON TX 77021
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/13/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.51.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          BRUSNIAK PLLC D/B/A RYAN LAW                                                                      $31,000.00
          PO BOX 802882                                     ¨ Contingent
          DALLAS TX 75380-2882
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LEGAL FEES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 22 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 56 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.52.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CAMACHO, MARTHA                                                                                   UNDETERMINED
          17310, KIETH HARROW BOULEVARD                     þ Contingent
          HOUSTON TX 77084
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/19/2018, 02/05/19                               WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.53.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CAMPBELL, DON                                                                                     UNDETERMINED
          815 W.2ND ST.                                     þ Contingent
          EDMOND OK 73003
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/29/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.54.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CAREER RESOURCE SERVICES                                                                          $7,200.00
          2324 DUMAS DRIVE                                  ¨ Contingent
          FRISCO TX 75034
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/10/2018                                         RECRUITING SERVICES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 23 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 57 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.55.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CARING.COM                                                                                        $9,700.00
          P.O. BOX 7689                                     ¨ Contingent
          SAN FRANCISCO CA 94120-7689
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 3210             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.56.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CARROLLTON AUTUMN LEAVES, LP                                                                      $24,000.00
          1800 KING ARTHUR BLVD                             ¨ Contingent
          CARROLLTON TX 75010
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/30/2019                                         INTERCOMPANY VENDOR
                                                            REIMBURSABLE EXPENSES
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.57.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CFP FIRE PROTECTION                                                                               $29,298.88
          153 TECHNOLOGY DR., STE 200                       ¨ Contingent
          IRVINE CA 92618
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           FIRE PROTECTION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 24 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 58 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.58.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CHRISTINE MENNELLA                                                                                UNDETERMINED
          C/O JASON WAYMIRE                                 þ Contingent
          WILLIAMS, MORRIS & WAYMIRE
          4330 S. LEE STREET, BLDG 400, SUITE A             þ Unliquidated
          BUFORD GEORGIA 30518                              þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.59.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CITIZENS SECURITY BANK                                                                            UNDETERMINED
          14821 S. MEMORIAL                                 þ Contingent
          BIXBY OK 74008
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.60.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CLEAR LAKE MEMORY CARE, LLC                                                                       $631,864.61
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 25 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 59 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.61.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CLIFTONLARSONALLEN LLP                                                                            $82,520.00
          P.O. BOX 679334                                   ¨ Contingent
          DALLAS TX 75267-9334
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           ACCOUNTING SERVICES
          Last 4 digits of account number: 0179             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.62.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CNA INSURANCE                                                                                     $66,250.02
          PO BOX 6065-02                                    ¨ Contingent
          HERMITAGE PA 16148-1065
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PROFESSIONAL LIABILITY INSURANCE
                                                            DEDUCTIBLE
          Last 4 digits of account number: 5458
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.63.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          COCA-COLA SOUTHWEST BEVERAGES LLC                                                                 $4.10
          PO BOX 744010                                     ¨ Contingent
          ATLANTA GA 30384-4010
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          6/25/2018                                         VENDOR
          Last 4 digits of account number: 2018             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 26 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 60 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.64.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          COLEEN CARNEY                                                                                     UNDETERMINED
          4691 MAGNOLIA LANE                                þ Contingent
          LAKE IN THE HILLS IL 60156
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/15/2017                                        EEOC/DISCRIMINATION
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.65.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CONSOLIDATED COMMUNICATIONS                                                                       $85.18
          P.O. BOX 66523                                    ¨ Contingent
          SAINT LOUIS MO 63166-6523
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.66.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CONSTANT CARE MANAGEMENT COMPANY                                                                  $767.72
          FOR THE BENEFIT OF                                ¨ Contingent
          HILLYARD INC.
          P. O. BOX 802049                                  ¨ Unliquidated
          KANSAS CITY MO 64180-2049                         ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 27 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 61 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.67.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CONTRERAS, BIANCA                                                                                 UNDETERMINED
          176 POND VIEW PASS                                þ Contingent
          BUDA TX 78610
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/22/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.68.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          COOK, HOLLY                                                                                       UNDETERMINED
          90 ACORN CT                                       þ Contingent
          ROUND LAKE BEACH IL 60073
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/23/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.69.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CORPORATE COST CONTROL INC                                                                        $1,050.00
          PO BOX 1180                                       ¨ Contingent
          LONDONDERRY NH 03053
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 28 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 62 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.70.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CPI ONE POINT                                                                                     $31.43
          P.O. BOX 671735                                   ¨ Contingent
          DALLAS TX 75267-1735
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 6486             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.71.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CRYSTAL LAKE MEMORY CARE, LLC                                                                     $1,073,575.02
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.72.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CSC                                                                                               $57.96
          PO BOX 13397                                      ¨ Contingent
          PHILADELPHIA PA 19101-3397
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/11/2018                                        VENDOR
          Last 4 digits of account number: 0212             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 29 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 63 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.73.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CT CORPORATION                                                                                    $1,310.99
          P.O. BOX 4349                                     ¨ Contingent
          CAROL STREAM IL 60197-4349
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           STATUTORY REPRESENTATION
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.74.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CURTIS GROUP ARCHITECTS LTD                                                                       $38,323.50
          5000 QUORUM DRIVE, SUITE 500                      ¨ Contingent
          DALLAS TX 75254
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           ARCHITECTURAL SERVICES
          Last 4 digits of account number: 1552             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.75.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CYNTHIA CURRY                                                                                     UNDETERMINED
          1800 WEDGEWOOD DRIVE                              þ Contingent
          APT# 216
          GURNEE IL 60031                                   þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/15/2019                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 30 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 64 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.76.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          CYPRESSWOOD MEMORY CARE, LLC                                                                      $3,900.00
          545 E JOHN CARPENTER FRWY #500                    ¨ Contingent
          IRVING TX 75062
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY REIMBURSABLE
                                                            VENDOR EXPENSES
          Last 4 digits of account number: NONE
                                                            Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.77.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DALLAS BUSINESS JOURNAL                                                                           $19.00
          SUBSCRIPTION SERVICES                             ¨ Contingent
          PO BOX 36919
          CHARLOTTE NC 28236-9904                           ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 5617             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.78.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DALLAS LIGHT BULB                                                                                 $282.50
          PO BOX 541115                                     ¨ Contingent
          DALLAS TX 75354
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 31 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 65 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.79.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DAVIDSON, ANNE                                                                                    UNDETERMINED
          2024 NEWPORT CIRCLE                               þ Contingent
          HANOVER PARK IL 60133
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/24/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.80.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DAVIS, BRITTANY                                                                                   UNDETERMINED
          5401 DOLORES PL                                   þ Contingent
          DENTON TX 76208
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/18/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.81.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DE LAGE LANDEN                                                                                    $14.24
          P.O. BOX 41602                                    ¨ Contingent
          PHILADELPHIA PA 19101-1602
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/6/2019                                          COPIER LEASE
          Last 4 digits of account number: 2944             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 32 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 66 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.82.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DEBRA D. WILKINS, INDIVIDUALLY AND AS                                                             UNDETERMINED
          ATTORNEY-IN-FACT FOR ESTELLE D. KING              þ Contingent
          C/O FAYSSOUX & LANDIS
          P.O. BOX 10207                                    þ Unliquidated
          209 E. WASHINGTON STREET
          GREENVILLE SOUTH CAROLINA 29601
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.83.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DENTON MEMORY CARE LLC                                                                            $4,841.50
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.84.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DIAZ, MARITZA                                                                                     UNDETERMINED
          4016 OXFORD CT                                    þ Contingent
          STREAMWOOD IL 60107
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/19/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 33 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 67 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.85.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DIRECT SUPPLY, INC.                                                                               $5,204.80
          BOX 88201                                         ¨ Contingent
          MILWAUKEE WI 53288-0201
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.86.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DISCOVER BANK                                                                                     UNDETERMINED
          C/O STEPHEN BRUCE                                 þ Contingent
          P.O. BOX 808
          EDMOND OK 73083                                   þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.87.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DOE, KORGABAE                                                                                     UNDETERMINED
          19523 CAIRNS DR                                   þ Contingent
          KATY TX 77449
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/6/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 34 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 68 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.88.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          DORCAH, DORA                                                                                      UNDETERMINED
          1796 SATELLITE BLVD APT. 909                      þ Contingent
          DULUTH GA 30097
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/22/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.89.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          EDMOND MEMORY CARE, LLC                                                                           $67,020.64
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.90.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          EDMOND MEMORY CARE, LLP                                                                           $1,218.75
          1001 S. BRYANT AVENUE                             ¨ Contingent
          EDMOND OK 73034
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY REIMBURSABLE
                                                            VENDOR EXPENSES
          Last 4 digits of account number: NONE
                                                            Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 35 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 69 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.91.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          EDWARDS, VERONICA                                                                                 UNDETERMINED
          1018 S.MONITOR AVE                                þ Contingent
          CHICAGO IL 60644
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/30/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.92.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FALUYI, BRITTANY                                                                                  UNDETERMINED
          3900 EAST NORTH ST. APT. C-31                     þ Contingent
          GREENVILLE SC 29615
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/6/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.93.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FEDEX                                                                                             $476.72
          P.O. BOX 660481                                   ¨ Contingent
          DALLAS TX 75266-0481
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 8308             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 36 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 70 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.94.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FIELDS, SHANEESE                                                                                  UNDETERMINED
          5508 S. WOLCOTT                                   þ Contingent
          CHICAGO IL 60636
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          6/1/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.95.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FIRST NATIONAL (SOUTHLAKE)                                                                        UNDETERMINED
          C/O CHARLES BAUM                                  þ Contingent
          QUILLING, SELANDER, LOWNDS, WINSLETT &
          MOSER, P.C.                                       þ Unliquidated
          2001 BRYAN STREET, SUITE 1800
          DALLAS
                                                            þ Disputed
          DALLAS TEXAS 75201

          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE/PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.96.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FIRST SECURE BANK OF SUGAR GROVE                                                                  UNDETERMINED
          670 N. SUGAR FROBE PARKWAY (ROUTE 47)             þ Contingent
          PO BOX 350
          SUGAR GROVE IL 60554                              þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 37 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 71 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.97.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FISH GALLERY AUSTIN LLC                                                                           $371.84
          2909 FOUNTAIN VIEW                                ¨ Contingent
          HOUSTON TX 77057
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.98.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FLORES, OSCAR                                                                                     UNDETERMINED
          5759 GREENCRAIG                                   þ Contingent
          HOUSTON TX 77035
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/23/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.99.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FORT MILL MEMORY CARE, LLC                                                                        $16,288.96
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 38 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 72 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.100.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FRANSCIOS, MICKENCHINA                                                                            UNDETERMINED
          5314 MCCARTY ST                                   þ Contingent
          NAPLES FL 34113
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/19/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.101.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FREUND, LUCIA                                                                                     UNDETERMINED
          PO BOX 3387                                       þ Contingent
          SHAWNEE KS 66203
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/7/2019                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.102.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FROST BANK                                                                                        UNDETERMINED
          2950 N. HARWOOD                                   þ Contingent
          FLOOR 11
          DALLAS TX 75201                                   þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 39 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 73 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.103.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          FROST BANK                                                                                        UNDETERMINED
          C/O CHARLES BAUM                                  þ Contingent
          QUILLING, SELANDER, LOWNDS, WINSLETT &
          MOSER, P.C.                                       þ Unliquidated
          2001 BRYAN STREET, SUITE 1800
          DALLAS
                                                            þ Disputed
          DALLAS TEXAS 75201

          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.104.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GAIL JOHNSON                                                                                      UNDETERMINED
          6060 BELARBOR                                     þ Contingent
          APT# 3
          HOUSTON TX 77033                                  þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/30/2017                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.105.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GAMA, SANOUDJE                                                                                    UNDETERMINED
          549 N SOMERSET TERRACE #3                         þ Contingent
          OLATHE KS 66062
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          1/21/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 40 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 74 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.106.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GELAY-YEAGER, FRANCIS                                                                             UNDETERMINED
          2140 SUNSTONE DR                                  þ Contingent
          CARROLLTON TX 75006
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          6/15/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.107.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GLOBAL IP NETWORKS INC                                                                            $147.88
          1009 JUPITER ROAD STE 500                         ¨ Contingent
          PLANO TX 75074
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          APR-19                                            VENDOR
          Last 4 digits of account number: 2053             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.108.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GOMEZ, KEYLA                                                                                      UNDETERMINED
          137 N. GIFFORD STREET                             þ Contingent
          ELGIN IL 60120
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/27/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 41 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 75 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.109.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GRANT, CATHY                                                                                      UNDETERMINED
          2101 RUBIN RD.                                    þ Contingent
          FATE TX 75189
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/20/2019, 03/31/19                               WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.110.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GRANT, RENEE                                                                                      UNDETERMINED
          9922 WEST MONTGOMERY #254                         þ Contingent
          HOUSTON TX 77088
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/14/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.111.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GRAY ENGINEERING CONSULTANTS, INC.                                                                $2,222.50
          132 PILGRIM ROAD                                  ¨ Contingent
          GREENVILLE SC 29607
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           ENGINEERING SERVICES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 42 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 76 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.112.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GRAY, LANIE                                                                                       UNDETERMINED
          9150 SOUTH COULTER ST. APARTMENT 1322             þ Contingent
          AMARILLO TX 79119
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/22/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.113.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GREAT SOUTHERN BANK                                                                               UNDETERMINED
          8201 PRESTON ROAD                                 þ Contingent
          SUITE 305
          DALLAS TX 75225                                   þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.114.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GREEN BANK, N.A.                                                                                  UNDETERMINED
          C/O STEPHEN W. LEMMON                             þ Contingent
          STRESUAND, LANDON, OZBURN & LEMMON, LLP
          811 BARTON SPRINGS RAD, SUITE 811                 þ Unliquidated
          AUSTON TEXAS 78704                                þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 43 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 77 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.115.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GURNEE MEMORY CARE, LLC                                                                           $17,626.56
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.116.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          GUTSCHE, DIANE                                                                                    UNDETERMINED
          809 NE WESTWIND DR #B                             þ Contingent
          LEES SUMMIT MO 64086
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          1/17/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.117.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HAMMER, ELISABETH                                                                                 UNDETERMINED
          9600 E KENTUCKY RD                                þ Contingent
          INDEPENDENCE MO 64053
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/17/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 44 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 78 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.118.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HANCOCK WHITNEY BANK                                                                              UNDETERMINED
          2510 14TH STREET                                  þ Contingent
          GULFPORT MS 39501
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.119.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HARBOR LINEN                                                                                      $165.62
          P O BOX 3510                                      ¨ Contingent
          CHERRY HILL NJ 08034
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 8462             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.120.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HARKINS, ANGELA                                                                                   UNDETERMINED
          5 AVICE DALE DR                                   þ Contingent
          GREENVILLE SC 29611
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/21/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 45 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 79 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.121.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HD SUPPLY                                                                                         $5,904.14
          PO BOX 509058                                     ¨ Contingent
          SAN DIEGO CA 92150-9058
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.122.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HEALTHCARE INTERACTIVE, INC.                                                                      $1,023.67
          8800 HIGHWAY 7, SUITE 331                         ¨ Contingent
          MINNEAPOLIS MN 55426
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/19/2018                                        VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.123.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HEALTHCARE TRUST, INC.                                                                            UNDETERMINED
          405 PARK AVENUE                                   þ Contingent
          NEW YORK NY 10022
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 46 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 80 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.124.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HELIN, MEGAN                                                                                      UNDETERMINED
          32W807 ALBERT DR                                  þ Contingent
          EAST DUNDEE IL 60118
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/11/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.125.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HIGH PROFILE INC                                                                                  $963.53
          4851 LBJ FRWY STE 500                             ¨ Contingent
          DALLAS TX 75244
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           CONTRACT LABOR
          Last 4 digits of account number: 1499             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.126.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HILL, SHAVIA                                                                                      UNDETERMINED
          23 LARKIN PLACE                                   þ Contingent
          ATLANTA GA 30313
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/22/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 47 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 81 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.127.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HOLSTEN, ALEXIS                                                                                   UNDETERMINED
          76 ROCKING PINE PLACE                             þ Contingent
          THE WOODLANDS TX 77381
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/20/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.128.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HONORE, NAOMIE                                                                                    UNDETERMINED
          1508 E LILLIAN AVE                                þ Contingent
          ARLINGTON HEIGHTS IL 60004
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/30/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.129.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          HUNTON ANDREWS KURTH, LLP                                                                         $349,068.38
          P.O. BOX 301276                                   ¨ Contingent
          DALLAS TX 75303-1276
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LEGAL FEES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 48 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 82 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.130.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ILLUSTRATUS                                                                                       $14,213.55
          8455 LENEXA DRIVE                                 ¨ Contingent
          LENEXA KS 66214
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.131.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          INDEED, INC.                                                                                      $8,609.52
          MAIL CODE 5160                                    ¨ Contingent
          PO BOX 660367
          DALLAS TX 75266-0367                              ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           RECRUITING SERVICES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.132.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          IPROMOTEU                                                                                         $335.68
          DEPT 2419                                         ¨ Contingent
          PO BOX 122419
          DALLAS TX 75312-2419                              ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 49 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 83 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.133.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          IRON MOUNTAIN                                                                                     $561.39
          P.O. BOX 915004                                   ¨ Contingent
          DALLAS TX 75391
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 9519             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.134.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          IRVING, LARRY                                                                                     UNDETERMINED
          5644 LA FLEUR TRL                                 þ Contingent
          LITHONIA GA 30038
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/16/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.135.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JAYDA BARBER                                                                                      UNDETERMINED
          1920 E. 2ND STREET                                þ Contingent
          EDMOND OK 73034
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/23/2019                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 50 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 84 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.136.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JEFFREY WARD                                                                                      UNDETERMINED
          11201 EVERGLADES PKWY                             þ Contingent
          APT# 205
          ESTERO FL 33928                                   þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/30/2019                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.137.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JEMEYSON, CEVIN                                                                                   UNDETERMINED
          2616 HILCROFT AVENUE                              þ Contingent
          DENTON TX 76210
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/14/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.138.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JENNIFER WELLS                                                                                    UNDETERMINED
          210 HIGH POINT COURT                              þ Contingent
          BLANCHARD OK 73010
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/30/2018                                        WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 51 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 85 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.139.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JETSTAR COURIER, INC.                                                                             $79.29
          PO BOX 852073                                     ¨ Contingent
          RICHARDSON TX 75085-2073
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 2740             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.140.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JILL WEINBERG ON BEHALF OF THE ESTATE OF                                                          UNDETERMINED
          RENEE SCHELL                                      þ Contingent
          C/O CURTIS CLINESMITH
          THE CLINESMITH FIRM                               þ Unliquidated
          325 N. ST. PAUL, 29TH FLOOR
          DALLAS TEXAS 75201
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.141.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JOANIE MCKINNEY                                                                                   UNDETERMINED
          277 GLEN CREST DRIVE                              þ Contingent
          MOORE SC 29369
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/7/2017                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 52 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 86 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.142.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JOHN F. WARREN, COUNTY CLERK                                                                      $24.00
          DALLAS COUNTY CLERK'S OFFICE                      ¨ Contingent
          RENAISSANCE TOWER, 22ND FLOOR
          1201 ELM STREET                                   ¨ Unliquidated
          DALLAS TX 75270                                   ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/24/2019                                         FILING FEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.143.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JOHNSON, CRYSTAL                                                                                  UNDETERMINED
          10645 W. LIBERTY AVE                              þ Contingent
          BEACH PARK IL 60099
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/10/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.144.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JONES, AUDREY                                                                                     UNDETERMINED
          1072 S PLESANT HILL GATE                          þ Contingent
          WAUKEGAN IL 60085
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/30/2018, 07/21/18                               WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 53 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 87 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.145.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JOSEPH, SAINJULIA                                                                                 UNDETERMINED
          31 LANDING LANE                                   þ Contingent
          POWDER SPRINGS GA 30127
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/26/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.146.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JOSEPH, SIMON                                                                                     UNDETERMINED
          1612 IRONWOOD DRIVE                               þ Contingent
          MOUNT PROSPECT IL 60056
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/22/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.147.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          JUDITH ROSS PC                                                                                    $1,038.11
          700 N PEARL STREET STE 1610                       ¨ Contingent
          DALLAS TX 75201
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LEGAL FEES
          Last 4 digits of account number: 5001             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 54 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 88 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.148.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          KAITHARATH, VINCY                                                                                 UNDETERMINED
          1722 W MAGNOLIA LANE                              þ Contingent
          MOUNT PROSPECT IL 60056
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/29/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.149.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          KELLY SHELTON                                                                                     UNDETERMINED
          C/O PASHA VAZIRI                                  þ Contingent
          VAZIRI LAW, LLC
          111 W. WASHINGTON STREET                          þ Unliquidated
          SUITE 1500
          CHICAGO IL 60602
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/10/2018                                        EEOC/DISCRIMINATION
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.150.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          KIMERLY LEE                                                                                       UNDETERMINED
          3196 MT. ZION ROAD                                þ Contingent
          APT# 1502
          STOCKBRIDGE GA 30281                              þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          6/5/2017                                          WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 55 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 89 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.151.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LAKE SUPERIOR CONTRACTING, LP                                                                     $36,816.02
          545 E. JOHN CARPENTER FRWY                        ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY RENT AND VENDOR
                                                            REIMBURSABLE EXPENSES
          Last 4 digits of account number: NONE
                                                            Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.152.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LAKE SUPERIOR CONTRACTING, LP                                                                     $9,999,025.94
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.153.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LANCASTER POLLARD                                                                                 UNDETERMINED
          65 E. STATE STREET                                þ Contingent
          16TH FLOOR
          COLUMBUS OH 43215                                 þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 56 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 90 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.154.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LAS COLINAS COUNTRY CLUB                                                                          $122.60
          4400 NORTH O'CONNER RD.                           ¨ Contingent
          IRVING TX 75062-3777
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           MEMBERSHIP DUES
          Last 4 digits of account number: 5149             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.155.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LAWRENCE, AALIYAH                                                                                 UNDETERMINED
          1227 S OLD WILKE RD APT 110                       þ Contingent
          ARLINGTON HEIGHTS IL 60005
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/11/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.156.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LEE'S SUMMIT MEMORY CARE, LLC                                                                     UNDETERMINED
          3101 SW 3RD STREET                                þ Contingent
          LEE'S SUMMIT MO 64081
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/10/1905                                         DEPARTMENT OF LABOR AUDIT
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 57 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 91 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.157.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LEHNHOFF, ALLISON                                                                                 UNDETERMINED
          3530 NE AKIN BLVD. APT. 1021                      þ Contingent
          LEES SUMMIT MO 64064
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/24/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.158.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LETICIA RIVERA                                                                                    UNDETERMINED
          810 SULLIVAN COURT                                þ Contingent
          CREST HILL IL 60403
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/21/2018                                        WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.159.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LEVEL 3                                                                                           $356.04
          P.O. BOX 910182                                   ¨ Contingent
          DENVER CO 80291-0182
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/1/2019                                          VENDOR
          Last 4 digits of account number: CQHG             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 58 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 92 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.160.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LEVY, DANA                                                                                        UNDETERMINED
          708 MELANIE JEAN DR                               þ Contingent
          MCDONOUGH GA 30252
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/21/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.161.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LEXUS FINANCIAL SERVICES                                                                          $310.13
          P.O. BOX 4102                                     ¨ Contingent
          CAROL STREAM IL 60197-4102
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           AUTO LEASE EXPENSES
          Last 4 digits of account number: N759             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.162.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LEZIE W. EKECHI                                                                                   UNDETERMINED
          C/O JEFF MAYES                                    þ Contingent
          OGLETREE, DEAKINS, NASH, ET AT
          ONE ALLEND CENTER                                 þ Unliquidated
          SUITE 500
          DALLAS TX 77002
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 59 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 93 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.163.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LLOYD, MICHELE                                                                                    UNDETERMINED
          11015 GOLDEN FRN CT                               þ Contingent
          HOUSTON TX 77075
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/1/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.164.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LMS ELECTRICAL                                                                                    $5,050.83
          PO BOX 428                                        ¨ Contingent
          CYPRESS TX 77410
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.165.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LOUIS, SANDRA                                                                                     UNDETERMINED
          1744 OAK DR                                       þ Contingent
          FORT MYERS FL 33907
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/9/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 60 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 94 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.166.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          LUCIANA HUBBARD                                                                                   UNDETERMINED
          3600 N. FOREST PARK DRIVE                         þ Contingent
          OKLAHOMA CITY OK 73121
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/19/2018                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.167.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MALLERY, RACHEAL                                                                                  UNDETERMINED
          11800 CITY PARK CENTRAL LN APT.611                þ Contingent
          HOUSTON TX 77047
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/19/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.168.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MARINEAU, PHILLIP                                                                                 UNDETERMINED
          425 WATERDANCE LN APT 410                         þ Contingent
          ARLINGTON TX 76010
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          1/1/2019                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 61 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 95 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.169.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MARSHA FISHER                                                                                     UNDETERMINED
          1930 CHESTERFIELD LANE                            þ Contingent
          AURORA IL 60503
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/4/2018                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.170.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MARY MCHERRING                                                                                    UNDETERMINED
          404 JAQULINE LANE                                 þ Contingent
          GREENVILLE SC 29607
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/23/2018                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.171.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MATHER, ROGER                                                                                     UNDETERMINED
          1420 W MAIN ST APT 600                            þ Contingent
          LEWISVILLE TX 75067
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/21/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 62 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 96 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.172.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MATTHEW, SIMMY                                                                                    UNDETERMINED
          520 EAGLE VIEW DR.                                þ Contingent
          CAROL STREAM IL 60188
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/9/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.173.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MCCOY, KRISTEN                                                                                    UNDETERMINED
          17 DANCHRIS CT                                    þ Contingent
          TAYLORS SC 29687
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          6/30/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.174.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MCCUIN, KRISTI                                                                                    UNDETERMINED
          1653 TATE RD                                      þ Contingent
          ROCK HILL SC 29732
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/2/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 63 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 97 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.175.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MCKESSON CORPORATION                                                                              $26,693.08
          P.O. BOX 204786                                   ¨ Contingent
          DALLAS TX 75320-4786
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.176.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MEDLINE INDUSTRIES, INC.                                                                          UNDETERMINED
          DEPT. 1080                                        þ Contingent
          P.O. BOX 121080
          DALLAS TX 75312-1080                              þ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PAYMENT GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.177.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MELENDEZ, MICHELLE                                                                                UNDETERMINED
          223 SAN ANTONIO                                   þ Contingent
          SAN ANTONIO TX 78237
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/20/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 64 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 98 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.178.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MELVIN (WIN) WARREN                                                                               $9,065,581.70
          125 W ROMANA STREET STE 215                       ¨ Contingent
          PENSACOLA FL 32502
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           NOTES PAYABLE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.179.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MEMORY CARE FOUNDATION FOR THE BENEFIT                                                            $29,250.00
          OF                                                ¨ Contingent
          DIXON HUGHES GOODMAN LLP
          4350 CONGRESS STREET STE 900                      ¨ Unliquidated
          PO BOX 602828
          CHARLOTTE NC 28260-2828
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/20/2018                                        LEGAL FEES
          Last 4 digits of account number: 9275             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.180.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MERCIER, TERNISE                                                                                  UNDETERMINED
          23 LARKIN PLACE                                   þ Contingent
          ATLANTA GA 30313
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          1/3/2019                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 65 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                     Entered 05/30/19 22:10:32                Page 99 of 176

Debtor    The LaSalle Group, Inc.                                                                           Case number (if known) 19-31484




3.181.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MITCH WARREN                                                                                      $2,129,914.66
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           NOTES PAYABLE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.182.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MONICA WYATT                                                                                      UNDETERMINED
          650 E. SAINT CHARLES ROAD                         þ Contingent
          CAROL STREAM IL 60188
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          6/5/2018                                          WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.183.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MONSTER WORLDWIDE INC                                                                             $10,445.42
          P.O. BOX 90364                                    ¨ Contingent
          CHICAGO IL 60696-0364
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           RECRUITING SERVICES
          Last 4 digits of account number: 5377             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 66 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 100 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.184.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MORAN, ELIZABETH                                                                                  UNDETERMINED
          POBOX 257                                         þ Contingent
          LEMING TX 78050
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/22/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.185.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MWW DEVELOPMENT, LLC                                                                              $2,373,491.23
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.186.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MWW DEVELOPMENT, LLC FOR THE BENEFIT                                                              $5,564.00
          OF                                                ¨ Contingent
          CANNON & CANNON INC
          8550 KINGSTON PIKE                                ¨ Unliquidated
          KNOXVILLE TN 37919                                ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           ENGINEERING CONSULTING SERVICES
          Last 4 digits of account number: 1256             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 67 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 101 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.187.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MWW DEVELOPMENT, LLC FOR THE BENEFIT                                                              $4,300.00
          OF                                                ¨ Contingent
          GSI ENGINEERING, LLC
          4503 EAST 47TH STREET SOUTH                       ¨ Unliquidated
          WICHITA KS 67210-1651                             ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           ENGINEERING SERVICES
          Last 4 digits of account number: 3046             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.188.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          MYSSOL, ANILUS                                                                                    UNDETERMINED
          9876 WINGOOD DRIVE                                þ Contingent
          VENICE FL 34292
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/18/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.189.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          NAAP                                                                                              $260.00
          3604 WILDON STREET                                ¨ Contingent
          EAU CLAIRE WI 54703
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 68 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 102 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.190.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          NANGTIE, SOLANGE                                                                                  UNDETERMINED
          2609 FEATHERSTONE RD APT 450                      þ Contingent
          OKLAHOMA CITY OK 73120
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/9/2019                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.191.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          NAPLES MEMORY CARE, LLC FOR THE BENEFIT                                                           $6,308.63
          OF                                                ¨ Contingent
          CAPITAL CENTER LAND CONDO ASSN INC
          4077 TAMINAMI TRAIL NORTH STE D-201               ¨ Unliquidated
          NAPLES FL 32502                                   ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/13/2019                                         COMMUNITY ASSOCIATION DUES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.192.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          NHI REIT OF TX-IL, LLC                                                                            UNDETERMINED
          222 ROBERT ROSE DRIVE                             þ Contingent
          MURFREESBORO TN 37129
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 69 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 103 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.193.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          NIXON PEABODY LLP                                                                                 $3,584.50
          70 W MADISON STREET STE 3500                      ¨ Contingent
          CHICAGO IL 60602
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LEGAL FEES
          Last 4 digits of account number: 3618             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.194.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          O'BRIEN ARCHITECTS INC                                                                            $135,301.03
          5310 HARVEST HILL STE 136 LB 161                  ¨ Contingent
          DALLAS TX 75230
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2016                                              ARCHITECTURAL SERVICES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.195.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          OGBEH, MARY                                                                                       UNDETERMINED
          P.O. BOX 440353                                   þ Contingent
          KENNESAW GA 30160
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/2/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 70 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 104 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.196.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          OGLETREE, DEAKINS, NASH, SMAOK &                                                                  $52,108.02
          STEWART                                           ¨ Contingent
          PO BOX 89
          COLUMBIA SC 29202                                 ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LEGAL FEES
          Last 4 digits of account number: 8881             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.197.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          OGUNLOLA, ENO                                                                                     UNDETERMINED
          9744 FOREST LANE APT#1624                         þ Contingent
          DALLAS TX 75243
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/8/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.198.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ON SHIFT, INC.                                                                                    $11,531.66
          PO BOX 207856                                     ¨ Contingent
          DALLAS TX 75320-7856
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 71 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 105 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.199.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ONE PENSACOLA PLAZA                                                                               $207.57
          C/0 DUCKWORTH REALTY                              ¨ Contingent
          308 EAST PEARL ST STE 200
          JACKSON MS 39201                                  ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/1/2019                                          RENT
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.200.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ONE SAFE PLACE                                                                                    $307.47
          1550 WALNUT HILL LANE                             ¨ Contingent
          IRVING TX 75038
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           IT SERVICES
          Last 4 digits of account number: 1122             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.201.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ONEDAY                                                                                            $3,918.39
          4514 COLE AVENUE, SUITE 740                       ¨ Contingent
          DALLAS TX 75201
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           IT SERVICES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 72 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 106 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.202.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ORACLE AMERICA INC                                                                                $1,509.35
          PO BOX 203448                                     ¨ Contingent
          DALLAS TX 75320-3448
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           IT SERVICES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.203.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ORIGIN BANCORP, INC.                                                                              UNDETERMINED
          C/O MAZAN SBAITI                                  þ Contingent
          SBAITI & COMPANY, PLLC
          1201 ELM STREET, SUITE 4010                       þ Unliquidated
          DALLAS
          DALLAS TEXAS 75270
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE/PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.204.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ORLAND PARK MEMORY CARE LLC                                                                       $3,700.68
          545 EAST JOHN CARPENTER FRWY #500                 ¨ Contingent
          IRVING TX 75062
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY REIMBURSABLE
                                                            VENDOR EXPENSES
          Last 4 digits of account number: NONE
                                                            Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 73 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 107 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.205.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ORLAND PARK MEMORY CARE, LLC                                                                      $10,369.94
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.206.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          OSWEGO MEMORY CARE, LLC                                                                           $116,871.62
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.207.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          OVERLAND PARK MEMORY CARE, LLC                                                                    $3,552.53
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 74 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 108 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.208.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PARTS TOWN LLC                                                                                    $969.57
          27787 NETWORK PLACE                               ¨ Contingent
          CHICAGO IL 60673-1277
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.209.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PATTY WILCZYNSKI                                                                                  UNDETERMINED
          3850 W 117TH STREET                               þ Contingent
          ALSIP IL 60803
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/20/2018                                         EEOC/DISCRIMINATION
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.210.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PAULA EDWALL                                                                                      UNDETERMINED
          P.O. BOX 27623                                    þ Contingent
          AUSTIN TX 78755
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/8/2018                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 75 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 109 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.211.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PC CONNECTION SALES CORP                                                                          $403.09
          DBA CONNECTION                                    ¨ Contingent
          PO BOX 536472
          PITTSBURGH PA 15253-5906                          ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 1259             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.212.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PEACOCK, LEE                                                                                      UNDETERMINED
          187 MARTY LOOP                                    þ Contingent
          WOODLAND WA 98674
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/5/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.213.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PERFECT FEAST                                                                                     $355.52
          PFR CORPORATE GIFTS, LLC                          ¨ Contingent
          1469 NORTH 1200 WEST
          OREM UT 84057                                     ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 76 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 110 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.214.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PERFECT PLANT CONTROL LLC                                                                         $248.98
          3804 ENGLEWOOD LANE                               ¨ Contingent
          FT WORTH TX 76107
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.215.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PETTY, TANESHIA                                                                                   UNDETERMINED
          512 FAIRBROOK LANE                                þ Contingent
          FT WORTH TX 76140
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/3/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.216.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PINEDA, ROSA                                                                                      UNDETERMINED
          1008 TACOMA ST                                    þ Contingent
          CARPENTERSVILLE IL 60110
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/18/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 77 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 111 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.217.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PITNEY BOWES GLOBAL (LEASE)                                                                       $172.44
          PO BOX 371887                                     ¨ Contingent
          PITTSBURGH PA 15250-7887
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           OFFICE EQUIPMENT LEASE
          Last 4 digits of account number: 2530             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.218.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PLAINSCAPITAL BANK                                                                                UNDETERMINED
          C/O DAVID O'DENS                                  þ Contingent
          SETTLEPOU
          333 LEE PARKWAY, 8TH FLOOR                        þ Unliquidated
          DALLAS TEXAS 75219                                þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.219.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          POPP HUTCHESON PLLC                                                                               $4,578.30
          1301 SOUTH MOPAC SUITE 430                        ¨ Contingent
          AUSTIN TX 78746
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PROFESSIONAL SERVICES
          Last 4 digits of account number: IT17             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 78 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 112 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.220.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PROGRESSIVE BUSINESS PUBLICATIONS                                                                 $604.13
          P.O. BOX 3014                                     ¨ Contingent
          MALVERN PA 19355-9790
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 2975             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.221.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PROSPERITY BANK                                                                                   UNDETERMINED
          2201 SOUTH BROADWAY                               þ Contingent
          EDMOND OK 73013
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.222.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          PRUDENTIAL LIFE INSURANCE CO                                                                      $134.00
          PO BOX 856138                                     ¨ Contingent
          LOUISVILLE KY 40285
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LIFE INSURANCE
          Last 4 digits of account number: 1472             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 79 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 113 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.223.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          QUANISHA SHANNON                                                                                  UNDETERMINED
          818 ORR DRIVE                                     þ Contingent
          ROCK HILL SC 29730
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/16/2018, 05/09/18                               WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.224.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          RAMIREZ, RHONDA                                                                                   UNDETERMINED
          4113 W LILLIAN STREET APT H                       þ Contingent
          MCHENRY IL 60050
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/22/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.225.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          REACHLOCAL INC.                                                                                   $20,193.48
          ATTN: KELLY BARKER                                ¨ Contingent
          6111 PLANO PARKWAY, SUITE 1000
          PLANO TX 75093                                    ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 80 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 114 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.226.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          REALPAGE INC.                                                                                     $105.00
          PO BOX 11407                                      ¨ Contingent
          BIRMINGHAM AL 35246-5575
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 221              Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.227.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          REBECCA DAVILA                                                                                    UNDETERMINED
          79 PUEBLO ROAD                                    þ Contingent
          MONTGOMERY IL 60538
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/31/2018                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.228.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          RENASANT BANK                                                                                     UNDETERMINED
          3328 PEACHTREE ROAD NE                            þ Contingent
          SUITE 400
          ATLANTA GA 30326                                  þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 81 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 115 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.229.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          RENTOKIL STERITECH                                                                                $9,372.26
          RENTOKIL STERITECH                                ¨ Contingent
          PO BOX 13848
          READING PA 19612                                  ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.230.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          REPUBLIC TITLE OF TEXAS, INC                                                                      $3,268.00
          2626 HOWELL STREET 10TH FLOOR                     ¨ Contingent
          DALLAS TX 75204
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/17/2017                                         VENDOR
          Last 4 digits of account number: 7075             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.231.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          RESIDENT ID SC - 1001                                                                             UNDETERMINED
          C/O MATHEW, HEIMLICH, WALSH, KNIPPEN &            þ Contingent
          CETINA
          Address Intentionally Omitted                     þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          03/26/19                                          RESIDENT INJURY CLAIM
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 82 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 116 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.232.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ROBERT HALF MANAGEMENT RESOURCES                                                                  $2,166.40
          PO BOX 743295                                     ¨ Contingent
          LOS ANGELES CA 90074-3295
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           CONTRACT LABOR
          Last 4 digits of account number: 9000             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.233.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ROCKWALL MEMORY CARE, LLC                                                                         $94,459.29
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.234.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ROMERO, RICARDO                                                                                   UNDETERMINED
          3780 COUNTY RD 8                                  þ Contingent
          HEREFORD TX 79045
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/7/2019                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 83 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 117 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.235.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ROQUES, ANTOINETTE                                                                                UNDETERMINED
          14125 CORNERSTONE VILLAGE DR #101                 þ Contingent
          HOUSTON TX 77014
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/7/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.236.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ROSEMONT SUMMIT OPERATING, LLC                                                                    $7,244.15
          P.O. BOX 203525                                   ¨ Contingent
          DALLAS TX 75320-3525
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           RENT
          Last 4 digits of account number: 8345             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.237.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ROYAL CUP COFFEE                                                                                  $191.19
          PO BOX 206011                                     ¨ Contingent
          DALLAS TX 75320-6011
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 1681             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 84 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 118 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.238.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          RUBINO, EMMA                                                                                      UNDETERMINED
          1459 CANTER LANE                                  þ Contingent
          BARTLETT IL 60103
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/16/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.239.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          RUBINO, EMMA                                                                                      UNDETERMINED
          1459 CANTER LANE                                  þ Contingent
          BARTLETT IL 60103
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/14/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.240.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          RYAN, LLC                                                                                         $27,144.48
          PO BOX 848351                                     ¨ Contingent
          DALLAS TX 75284-8351
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 85 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 119 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.241.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SAINT-CIR, EMALEINE                                                                               UNDETERMINED
          10432 MAJESTIC CIR                                þ Contingent
          NAPLES FL 34114
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/28/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.242.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SALARY.COM LLC                                                                                    $8,390.41
          PO BOX 844048                                     ¨ Contingent
          BOSTON MA 02284-4048
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 3458             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.243.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SAMUEL, CANAKEISHA                                                                                UNDETERMINED
          1200 LIGHT ROAD APT 205                           þ Contingent
          OSWEGO IL 60543
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/8/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 86 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 120 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.244.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SARAH KELLEY                                                                                      UNDETERMINED
          8010 KEW GARDENS CT                               þ Contingent
          WAXHAW NC 28173
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          1/7/2019                                          EEOC/DISCRIMINATION
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.245.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SARAH RHOTEN, AS EXECUTRIX ON BEHALF OF                                                           UNDETERMINED
          MYRA GAIL RHOTEN                                  þ Contingent
          C/O JEFFREY KAITCER
          LOE, WARREN, ROSENFIELD, KAITCER, HIBBS,          þ Unliquidated
          WINDSOR & WOLFFARTH, P.C
          4420 W. VICKERY BLVD
                                                            þ Disputed
          FORT WORTH TEXAS 76107

          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.246.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SAS ARCHITECTS & PLANNERS                                                                         $6,675.00
          630 DUNDEE RD., STE. 110                          ¨ Contingent
          NORTHBROOK IL 60062
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           ARCHITECTURAL SERVICES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 87 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 121 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.247.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SCHECHTEL, BARBARA                                                                                UNDETERMINED
          810 OLD OAK CIRCLE                                þ Contingent
          ALGONQUIN IL 60102
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/1/2019                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.248.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SCOTT, ANGEKIA                                                                                    UNDETERMINED
          3301 BETHESDA TER                                 þ Contingent
          ACWORTH GA 30101
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/14/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.249.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SCOTT, STEVEN                                                                                     UNDETERMINED
          312D WOODCREEK DR APT 211                         þ Contingent
          BOLINGBROOK IL 60440
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/6/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 88 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 122 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.250.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SELEMNE FRUCTOSO                                                                                  UNDETERMINED
          126 ALLENHURST STREET                             þ Contingent
          SAN ANTONIO TX 78227
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/1/2019                                          WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.251.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SELITA GRIFFIN                                                                                    UNDETERMINED
          3200 W. SAM HOUSTON PKWY S                        þ Contingent
          HOUSTON TX 77042
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/25/2017                                        EEOC/DISCRIMINATION
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.252.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SEPULVEDA, KAREN                                                                                  UNDETERMINED
          620 S LIBERTY ST                                  þ Contingent
          ELGIN IL 60120
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/5/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 89 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 123 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.253.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SERVICETRAC                                                                                       $585.94
          SERVICETRAC                                       ¨ Contingent
          9382 E. BAHIA DRIVE
          SUITE B202                                        ¨ Unliquidated
          SCOTTSDALE AZ 85260                               ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.254.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SHANNA RACKLEY                                                                                    UNDETERMINED
          P.O. BOX 31                                       þ Contingent
          WELLSTON OK 74881
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/28/2019                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.255.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SHENEKA BALLARD                                                                                   UNDETERMINED
          15835 BAZELBRIAR                                  þ Contingent
          MISSOURI CITY TX 77489
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          1/18/2018                                         EEOC/DISCRIMINATION
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 90 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 124 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.256.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SHORT, BRITTANY                                                                                   UNDETERMINED
          175 SOUTHLAKE DR                                  þ Contingent
          ROCKWALL TX 75032
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/8/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.257.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SILVA, MARIA                                                                                      UNDETERMINED
          10851 W MONTFAIR BLVD APT 4310                    þ Contingent
          THE WOODLANDS TX 77382
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/1/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.258.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SILVA, RUBEN                                                                                      UNDETERMINED
          222 LOMA LINDA                                    þ Contingent
          AMARILLO TX 79118
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/12/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 91 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 125 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.259.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SILVERADO INTERESTS HOLDINGS, LLC                                                                 $1,700,000.00
          8235 DOUGLAS AVENUE                               ¨ Contingent
          SUITE 350
          DALLAS TX 75225                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          09/2016 TO 11/2017                                NOTES PAYABLE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.260.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SIMMONS BANK                                                                                      UNDETERMINED
          P.O. BOX 7009                                     þ Contingent
          PINE BLUFF AR 71611
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.261.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SIMMONS, MARKESHA                                                                                 UNDETERMINED
          12264 BOB WHITE DR                                þ Contingent
          HOUSTON TX 77035
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/10/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 92 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 126 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.262.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SMITH, TIMOTHY                                                                                    UNDETERMINED
          1932 S HICKORY PL                                 þ Contingent
          BROKEN ARROW OK 74012
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          6/11/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.263.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SMITH, TYNIKQUA                                                                                   UNDETERMINED
          3550 TIMBERGLEN RD #29                            þ Contingent
          DALLAS TX 75287
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/5/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.264.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SOUTH BARRINGTON MEMORY CARE, LLC                                                                 $612,634.25
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 93 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 127 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.265.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SOUTHPAW LIVE                                                                                     $10,463.46
          545 E. JOHN CARPENTER FREEWAY                     þ Contingent
          STE 670
          IRVING TX 75062                                   þ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          __________________________________________        SECURITY DEPOSIT HELD FOR
                                                            SUBLEASES
          Last 4 digits of account number:
                                                            Is the claim subject to offset?
                                                            No
                                                            ¨ Yes

3.266.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SOUTHWEST OKLAHOMA CITY MEMORY CARE,                                                              $75,722.81
          LLC                                               ¨ Contingent
          545 E JOHN CARPENTER FRWY
          SUITE 500                                         ¨ Unliquidated
          IRVING TX 75062                                   ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.267.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SPARKLE LEWIS-PHILLIPS                                                                            UNDETERMINED
          307 D WOODCREEK DRIVE                             þ Contingent
          APT# 308
          BOLINGBROOK IL 60440                              þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/19/2018                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 94 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 128 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.268.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          STAPLES BUSINESS ADVANTAGE                                                                        $6,841.17
          PO BOX 660409                                     ¨ Contingent
          DALLAS TX 75266-0409
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 3617             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.269.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          STAPLES TECHNOLOGY SOLUTIONS                                                                      $7,131.20
          P.O. BOX 95230                                    ¨ Contingent
          CHICAGO IL 60694-5230
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           COPIER SUPPLIES AND MAINTENANCE
          Last 4 digits of account number: 4500             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.270.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          STEPHANIE DIXON                                                                                   UNDETERMINED
          1114 MOHAWK DRIVE                                 þ Contingent
          ELGIN IL 60120
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          3/14/2018                                         WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 95 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 129 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.271.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          STERLING TALENT SOLUTIONS                                                                         $8,192.54
          NEWARK POST OFFICE                                ¨ Contingent
          PO BOX 36482
          NEWARK NJ 07193-6482                              ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           RECRUITING SERVICES
          Last 4 digits of account number: 8862             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.272.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          STROM, DONNA                                                                                      UNDETERMINED
          2296 W NICHOLS RD                                 þ Contingent
          ARLINGTON HEIGHTS IL 60004
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/21/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.273.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          STYERS, GLORIA                                                                                    UNDETERMINED
          7303 SPRING CYPRESS RD. APT #412                  þ Contingent
          SPRING TX 77379
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/16/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 96 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 130 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.274.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          SYSCO                                                                                             $51,208.00
          PO BOX 560700                                     ¨ Contingent
          LEWISVILLE TX 75056-0700
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           FOOD VENDOR
          Last 4 digits of account number: 4131             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.275.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TAEKSUM HELMS                                                                                     UNDETERMINED
          620 FAWN MEADOW TRAIL                             þ Contingent
          KENNEDALE TX 76060
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          UNKNOWN (2019)                                    EEOC/DISCRIMINATION
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.276.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TCF NATIONAL BANK                                                                                 UNDETERMINED
          1405 XENIUM LANE                                  þ Contingent
          PLYMOUTH MN 55441
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 97 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 131 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.277.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TCG - THE CREATIVE GROUP                                                                          $85.94
          P.O. BOX 743295                                   ¨ Contingent
          LOS ANGELES CA 90074-3295
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/17/2018                                        VENDOR
          Last 4 digits of account number: 9000             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.278.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TERILYN COLLINS                                                                                   UNDETERMINED
          PO BOX 48234                                      þ Contingent
          FORT WORTH TX 76148
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          8/26/2018                                         EEOC/DISABILITY
          Last 4 digits of account number: 2029             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.279.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TEX-AIR FILTER/AIR RELIEF TECHNOLOGIES                                                            $1,210.17
          5757 EAST ROSEDALE STREET                         ¨ Contingent
          FORT WORTH TX 76112
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 98 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 132 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.280.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TEXAS CAPITAL BANK                                                                                UNDETERMINED
          2350 LAKESIDE BLVD.                               þ Contingent
          SUITE 800
          RICHARDSON TX 75082                               þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.281.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          THE AMERICAN NATIONAL BANK OF TEXAS, N.A                                                          UNDETERMINED
          C/O ARNALL GOLDEN GREGORY, LLP                    þ Contingent
          17TH STREET NW, SUITE 2100
          ATLANTA GA 30363                                  þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.282.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          THE DALLAS MORNING NEWS, INC                                                                      $23.81
          PO BOX 630054                                     ¨ Contingent
          DALLAS TX 75263-0054
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: 9916             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 99 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 133 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.283.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          THE LASALLE GROUP, INC. D/B/A CONSTANT                                                            $16,588.95
          CARE MANAGEMENT COMPANY FOR THE                   ¨ Contingent
          BENEFIT OF
          YARDI SYSTEMS                                     ¨ Unliquidated
          P.O. BOX 82572
          GOLETA CA 93118-2572
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           SOFTWARE SUBSCRIPTION
          Last 4 digits of account number: 1766             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.284.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          THE VILLAGE AT SILVER SAGE                                                                        $12,246.03
          6363 WOODWAY DRIVE SUITE 410                      ¨ Contingent
          HOUSTON TX 77057
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.285.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          THE WOODLANDS MEMORY CARE, LLC                                                                    $1,542,825.68
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 100 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 134 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.286.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TIMOTHY GREENE AND KAYE SHEETS,                                                                   UNDETERMINED
          INDIVIDUALLY AND TIMOTHY GREEN ON                 þ Contingent
          BEHALF OF THE ESTATE OF EULA GREENE
          C/O JONATHAN PARRIS                               þ Unliquidated
          GOOD LAW GROUP, LLC
          P.O. BOX 2415
                                                            þ Disputed
          GAINESVILLE GEORGIA 30503

          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           PENDING LITIGATION
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.287.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TLG FAMILY MANAGEMENT                                                                             $112,670.41
          545 E. JOHN CARPENTER FRWY #500                   ¨ Contingent
          IRVING TX 75062
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY REIMBURSABLE
                                                            VENDOR EXPENSES
          Last 4 digits of account number: NONE
                                                            Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.288.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TLG FAMILY MANAGEMENT                                                                             $6,878,148.52
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES & NOTE
                                                            PAYABLE
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 101 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 135 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.289.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TLG FAMILY MANAGEMENT FOR THE BENEFIT                                                             $71.06
          OF                                                ¨ Contingent
          THE BUNKER HILL BUILDING
          9525 KATY FREEWAY                                 ¨ Unliquidated
          SUITE 215
          HOUSTON TX 77024
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/1/2019                                          PRO-RATA RENT
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.290.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TMA APARTMENTS, INC.                                                                              $750,000.00
          1110 ASPEN COURT                                  ¨ Contingent
          ROCKWALL TX 75087
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           NOTES PAYABLE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.291.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TOBIN, ANNA                                                                                       UNDETERMINED
          2534 BISONTINE ST                                 þ Contingent
          FRIENDSWOOD TX 77546
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/19/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 102 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 136 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.292.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TOWNE LAKE MEMORY CARE, LLC                                                                       $39,943.66
          545 E JOHN CARPENTER FRWY                         ¨ Contingent
          SUITE 500
          IRVING TX 75062                                   ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           INTERCOMPANY PAYABLES
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            ¨ No
                                                            þ Yes

3.293.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TOWNE LAKE MEMORY CARE, LLC FOR THE                                                               $1,226.00
          BENEFIT OF                                        ¨ Contingent
          CHICAGO TITLE INSURANCE COMPANY
          5565 GLENRIDGE CONNECTOR STE 300                  ¨ Unliquidated
          ATLANTA GA 30342                                  ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/3/2019                                          TITLE COMPANY
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.294.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          TUCKER, AMIE                                                                                      UNDETERMINED
          6511 W RIDGECREEK DR                              þ Contingent
          MISSOURI CITY TX 77489
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          6/3/2018                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 103 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 137 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.295.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          UNDERWOOD ATTORNEYS AT LAW                                                                        $11.34
          PO BOX 9158                                       ¨ Contingent
          AMARILLO TX 79105-9158
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          5/17/2017                                         LEGAL FEES
          Last 4 digits of account number: 1003             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.296.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          UNIFORM WIZARD                                                                                    $2,132.50
          826 N. HOAGLAND BLVD                              ¨ Contingent
          KISSIMMEE FL 34741
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.297.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          UNITED COMMUNITY BANK                                                                             UNDETERMINED
          1400 AUGUSTA STREET                               þ Contingent
          GREENVILLE SC 29605
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           LOAN GUARANTEE
          Last 4 digits of account number:                  Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 104 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 138 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.298.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          UNIVERSAL ENGINEERING SCIENCES                                                                    $200.00
          PO BOX 25316                                      ¨ Contingent
          TAMPA FL 33622-5316
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          7/22/2016                                         ENGINEERING SERVICES
          Last 4 digits of account number: 0061             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.299.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          US FOODS, INC.                                                                                    $24,063.63
          FISH LICENSE #17108                               ¨ Contingent
          P.O. BOX 843202
          DALLAS TX 75284-3202                              ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           FOOD VENDOR
          Last 4 digits of account number: 2020             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.300.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          USAM, LEAH                                                                                        UNDETERMINED
          322 HICKORY OAKS DR                               þ Contingent
          BOLINGBROOK IL 60490
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/23/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 105 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 139 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.301.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          VAZQUEZ, STEPHANIE                                                                                UNDETERMINED
          2944 GEORGE ST                                    þ Contingent
          FRANKLIN PARK IL 60131
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          1/13/2019                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.302.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          VERIZON WIRELESS                                                                                  $401.19
          PO BOX 660108                                     ¨ Contingent
          DALLAS TX 75266-0108
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          4/18/2019                                         VENDOR
          Last 4 digits of account number: 7714             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.303.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          VERONICA EDWARDS                                                                                  UNDETERMINED
          C/O STEPHEN MARTAY                                þ Contingent
          MARTAY LAW OFFICE
          134 N. LASALLE STREET                             þ Unliquidated
          9TH FLOOR
          CHICAGO IL 60602
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/8/2019                                          WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 5202             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 106 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 140 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.304.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          VERTICAL EDGE CONSULTING GROUP                                                                    $2,290.00
          11595 NORTH MERIDIAN ST STE 510                   ¨ Contingent
          CARMEL IN 46032
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/13/2019                                         ARLINGTON LEASE REFUND
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.305.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          VIOLETA FLORES                                                                                    UNDETERMINED
          10907 STEVE MILE                                  þ Contingent
          HOUSTON TX 77093
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          11/27/2018                                        WORKERS COMPENSATION CLAIM
          Last 4 digits of account number: 7652             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.306.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          VMG HEALTH                                                                                        $10,350.00
          PO BOX 674046                                     ¨ Contingent
          DALLAS TX 75267-4046
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          10/15/2018                                        APPRAISAL REPORT SERVICES
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 107 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 141 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.307.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          VORROHEALTH                                                                                       $370.92
          PO BOX 1185                                       ¨ Contingent
          FARMINGTON UT 84025
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           VENDOR
          Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.308.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          WERNER, CAROL                                                                                     UNDETERMINED
          20051 SUNSHINE RIDGE LN                           þ Contingent
          CYPRESS TX 77429
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          9/23/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.309.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          WHITE, KIA                                                                                        UNDETERMINED
          PO BOX 3043                                       þ Contingent
          ROCK HILL SC 29732
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          2/1/2019                                          WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 108 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 142 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.310.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          WILLIAMS, TARA                                                                                    UNDETERMINED
          1132 N 9TH ST                                     þ Contingent
          BLUE SPRINGS MO 64014
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          6/21/2018                                         WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.311.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          WILSON, ROMEL                                                                                     UNDETERMINED
          5951 EAST 72ND STREET APT 2001                    þ Contingent
          TULSA OK 74136
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/18/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.312.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          XAVIER, SAINU                                                                                     UNDETERMINED
          2115 S. TONNE DR. APT #110                        þ Contingent
          ARLINGTON HEIGHTS IL 60005
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/25/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 109 of 119
         Case 19-31484-sgj7 Doc 108 Filed 05/30/19                    Entered 05/30/19 22:10:32                Page 143 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484




3.313.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          XEROX CORPORATION                                                                                 $58.35
          PO BOX 827598                                     ¨ Contingent
          PHILADELPHIA PA 19182-7598
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           IT SERVICES
          Last 4 digits of account number: 4384             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.314.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          YANEZ, MARIAH                                                                                     UNDETERMINED
          2420 LAURELWOOD DR #318                           þ Contingent
          ARLINGTON TX 76010
                                                            þ Unliquidated
                                                            þ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          12/17/2018                                        WORKERS COMPENSATION CLAIM
                                                            WITHIN 1 YEAR OF FILING
          Last 4 digits of account number:
                                                            Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes

3.315.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                            Check all that apply.
          ZOHO CORPORATION                                                                                  $282.36
          PO BOX 894926                                     ¨ Contingent
          LOS ANGELES CA 90189-4926
                                                            ¨ Unliquidated
                                                            ¨ Disputed
          Date or dates debt was incurred                   Basis for the claim:
          VARIOUS                                           IT SERVICES
          Last 4 digits of account number: 3407             Is the claim subject to offset?

                                                            þ No
                                                            ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 110 of 119
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                      Entered 05/30/19 22:10:32                 Page 144 of 176

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484



 Part 3:     List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that
      may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional
      pages are needed, copy the next page.
      Name and mailing address                           On which line in Part 1 or Part 2 is the related        Last 4 digits of account
                                                         creditor (if any) listed?                               number, if any

      AMBER GARNETT                                      Part 2 line 3.166                                       _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      AMBER GARNETT                                      Part 2 line 3.254                                       _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      AMBER GARNETT                                      Part 2 line 3.135                                       _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      ANGELA D. GREEN                                    Part 2 line 3.156                                       _____________________
      OGLETREE, DEAKINS, NASH, SMAOK & STEWART
      8117 PRESTON ROAD
      SUITE 500
      DALLAS TX 75225

      ANN GUILD                                          Part 2 line 3.64                                        _____________________
      ILLINOIS DEPARTMENT OF HUMAN RIGHTS
      100 WEST RANDOLPH STREET
      SUITE 10-100
      CHICAGO IL 60601

      BRETT TIMMONS                                      Part 2 line 3.245                                       _____________________
      LAW OFFICES OF BRIAN J. JUDIS
      700 N. PEARL STREET, SUITE 425
      DALLAS TEXAS 75201

      BRETT TIMMONS                                      Part 2 line 3.140                                       _____________________
      LAW OFFICES OF BRIAN J. JUDIS
      700 N. PEARL STREET, SUITE 425
      DALLAS TEXAS 75201

      BRIAN LAUTEN                                       Part 2 line 3.21                                        _____________________
      3811 TURTLE CREEK BLVD
      SUITE 1450
      DALLAS TEXAS 75219

      BRIAN LAUTEN                                       Part 2 line 3.21                                        _____________________
      3811 TURTLE CREEK BLVD
      SUITE 1450
      DALLAS TEXAS 75219

      BRIAN LAUTEN                                       Part 2 line 3.24                                        _____________________
      3811 TURTLE CREEK BLVD
      SUITE 1450
      DALLAS TEXAS 75219




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 111 of 119
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                Entered 05/30/19 22:10:32   Page 145 of 176

Debtor   The LaSalle Group, Inc.                                                        Case number (if known) 19-31484

      BRIAN LAUTEN                                 Part 2 line 3.23                          _____________________
      3811 TURTLE CREEK BLVD
      SUITE 1450
      DALLAS TEXAS 75219

      BRIAN LAUTEN                                 Part 2 line 3.43                          _____________________
      3811 TURTLE CREEK BLVD
      SUITE 1450
      DALLAS TEXAS 75219

      BRIAN LAUTEN                                 Part 2 line 3.32                          _____________________
      3811 TURTLE CREEK BLVD
      SUITE 1450
      DALLAS TEXAS 75219

      BRIAN LAUTEN                                 Part 2 line 3.114                         _____________________
      3811 TURTLE CREEK BLVD
      SUITE 1450
      DALLAS TEXAS 75219

      BRIAN LAUTEN                                 Part 2 line 3.203                         _____________________
      3811 TURTLE CREEK BLVD
      SUITE 1450
      DALLAS TEXAS 75219

      BRIAN LAUTEN                                 Part 2 line 3.218                         _____________________
      3811 TURTLE CREEK BLVD
      3811 TURTLE CREEK BLVD
      SUITE 1450
      DALLAS TEXAS 75219

      BRYAN CAVE LEIGHTON PAISNER LLP              Part 2 line 3.299                         _____________________
      TRINITEE G. GREEN
      161 NORTH CLARK STREET, SUITE 4300
      CHICAGO IL 60601-3315

      C/O ARNALL GOLDEN GREGORY, LLP               Part 2 line 3.281                         _____________________
      17TH STREET NW, SUITE 2100
      ATLANTA GA 30363

      C/O COLLEEN DEROSA                           Part 2 line 3.17                          _____________________
      OGLETREE, DEAKINS, NASH, ET AL.
      155 NORTH WACKER DRIVE
      SUITE 4300
      CHICAGO IL 60606

      C/O COURTNEY BOWLINE                         Part 2 line 3.43                          _____________________
      DEANS & LYONS, LLP
      325 NORTH ST. PAUL STREET, SUITE 1500
      DALLAS TEXAS 75201

      C/O CURTIS CLINESMITH                        Part 2 line 3.140                         _____________________
      THE CLINESMITH FIRM
      325 N. ST. PAUL, 29TH FLOOR
      DALLAS TEXAS 75201

      C/O DAVID FISH                               Part 2 line 3.17                          _____________________
      THE FISH LAW FIRM, PC
      200 E. 5TH AVENUE
      SUITE 123
      NAPERVILLE IL 60563

      C/O DAVID GORDON                             Part 2 line 3.192                         _____________________
      POLSINELLI
      1201 W. PEACHTREE STREET, SUITE 110
      ATLANTA GA 30309

      C/O DAVID O'DENS                             Part 2 line 3.218                         _____________________
      SETTLEPOU
      333 LEE PARKWAY, 8TH FLOOR
      DALLAS TEXAS 75219



Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                   Page 112 of 119
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32   Page 146 of 176

Debtor   The LaSalle Group, Inc.                                                          Case number (if known) 19-31484

      C/O DUNN SHEEHAN                               Part 2 line 3.21                          _____________________
      400 CARLILE STREET, SUITE 200
      DALLAS TEXAS 75304

      C/O DUNN SHEEHAN                               Part 2 line 3.22                          _____________________
      400 CARLILE STREET, SUITE 200
      DALLAS TEXAS 75304

      C/O DUNN SHEEHAN                               Part 2 line 3.24                          _____________________
      400 CARLILE STREET, SUITE 200
      DALLAS TEXAS 75304

      C/O DUNN SHEEHAN                               Part 2 line 3.23                          _____________________
      400 CARLILE STREET, SUITE 200
      DALLAS TEXAS 75304

      C/O FAYSSOUX & LANDIS                          Part 2 line 3.82                          _____________________
      P.O. BOX 10207
      209 E. WASHINGTON STREET
      GREENVILLE SOUTH CAROLINA 29601

      C/O GREGORY SUDBURY                            Part 2 line 3.32                          _____________________
      QUILLING, SELANDER, LOWNDS, WINSLETT &
      MOSER, P.C.
      2001 BRYAN STREET, SUITE 1800
      DALLAS TEXAS 75201

      C/O JASON WAYMIRE                              Part 2 line 3.58                          _____________________
      WILLIAMS, MORRIS & WAYMIRE
      4330 S. LEE STREET, BLDG 400, SUITE A
      BUFORD GEORGIA 30518

      C/O JEFF MAYES                                 Part 2 line 3.162                         _____________________
      OGLETREE, DEAKINS, NASH, ET AT
      ONE ALLEN CENTER
      SUITE 500
      DALLAS TX 77002

      C/O JEFFREY KAITCER                            Part 2 line 3.245                         _____________________
      LOE, WARREN, ROSENFIELD, KAITCER, HIBBS,
      WINDSOR & WOLFFARTH, P.C
      4420 W. VICKERY BLVD
      FORT WORTH TEXAS 76107

      C/O JONATHAN PARRIS                            Part 2 line 3.286                         _____________________
      GOOD LAW GROUP, LLC
      P.O. BOX 2415
      GAINESVILLE GEORGIA 30503

      C/O KENNETH JOHSNON                            Part 2 line 3.45                          _____________________
      JOHNSON & PRATT
      1717 MAIN STREET, SUITE 3000
      DALLAS TEXAS 75201

      C/O LAURA HANSEN                               Part 2 line 3.2                           _____________________
      FOX ROTHSCHILD, LLP
      1001 FOURTH AVENUE, SUITE 4500
      SEATTLE WASHINGTON 98154

      C/O MAZAN SBAITI                               Part 2 line 3.203                         _____________________
      SBAITI & COMPANY, PLLC
      1201 ELM STREET, SUITE 4010
      DALLAS TEXAS 75270

      C/O PAT NELIGAN                                Part 2 line 3.45                          _____________________
      NELIGAN, LLP
      325 NORTH ST. PAUL STREET, SUITE 3600
      DALLAS TEXAS 75201

      C/O STEPHEN BRUCE                              Part 2 line 3.86                          _____________________
      P.O. BOX 808
      EDMOND OK 73083


Official Form 206E/F                  Schedule E/F: Creditors Who Have Unsecured Claims                   Page 113 of 119
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                Entered 05/30/19 22:10:32   Page 147 of 176

Debtor   The LaSalle Group, Inc.                                                        Case number (if known) 19-31484

      C/O STEPHEN W. LEMMON                        Part 2 line 3.114                         _____________________
      STRESUAND, LANDON, OZBURN & LEMMON, LLP
      811 BARTON SPRINGS RAD, SUITE 811
      AUSTON TEXAS 78704

      CHAPMAN AND CUTLER                           Part 2 line 3.41                          _____________________
      111 WEST MONROE STREET
      CHICAGO IL 60603

      CHRIS FAGAN                                  Part 2 line 3.209                         _____________________
      QBE SPECIALTY INSURANCE
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      CHRIS FAGAN                                  Part 2 line 3.5                           _____________________
      QBE SPECIALTY INSURANCE
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      COLLEEN DEROSA                               Part 2 line 3.149                         _____________________
      OGLETREE, DEAKINS, NASH, SMAOK & STEWART
      PO BOX 89
      COLUMBIA SC 29202

      DANIELLE CLARK                               Part 2 line 3.136                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      DREW GRAHAM                                  Part 2 line 3.58                          _____________________
      LAW OFFICES OF ERIC ANDERSON
      1851 E. FIRST STREET
      SANTA ANA CA 92705

      GLADYS MARRERO                               Part 2 line 3.278                         _____________________
      ENFORCEMENT INVESTIGATOR
      EEOC DALLAS DISTRICT OFFICE
      207 S. HOUSTON STREET
      3RD FLOOR
      DALLAS TX 75202

      GREAT AMERICAN ALLIANCE INSURANCE            Part 2 line 3.303                         _____________________
      COMPANY
      ATTN: CLAIMS
      301 4TH STREET
      CINCINNATI OH 45202

      HEDRICK KRING PLLC                           Part 2 line 3.287                         _____________________
      KATHARINE BATTAIA CLARK,ESQ
      1700 PACIFIC AVE.,STE 4650
      DALLAS TX 75201

      HEDRICK KRING PLLC                           Part 2 line 3.283                         _____________________
      KATHARINE BATTAIA CLARK,ESQ
      1700 PACIFIC AVE.,STE 4650
      DALLAS TX 75201

      JENNIFER TAYLOR                              Part 2 line 3.223                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202




Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                   Page 114 of 119
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19               Entered 05/30/19 22:10:32   Page 148 of 176

Debtor   The LaSalle Group, Inc.                                                       Case number (if known) 19-31484

      JENNIFER TAYLOR                             Part 2 line 3.170                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      JUDIE TRUDEL                                Part 2 line 3.141                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      KATHY DEGROOT                               Part 2 line 3.305                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      LINEBARGER GOGGAN BLAIR & SAMPSON LLP       Part 1 line 2.2                           _____________________
      LAURIE A SPINDLER,ESQ
      2777 N STEMMONS FREEWAY STE 1000
      DALLAS TX 75207

      LINEBARGER GOGGAN BLAIR & SAMPSON LLP       Part 1 line 2.4                           _____________________
      LAURIE A SPINDLER,ESQ
      2777 N STEMMONS FREEWAY STE 1000
      DALLAS TX 75207

      LORNA BALTIMORE                             Part 2 line 3.182                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      LORNA BALTIMORE                             Part 2 line 3.169                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      LORNA BALTIMORE                             Part 2 line 3.158                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      MARGARET RUSSO                              Part 2 line 3.270                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      MARGARET RUSSO                              Part 2 line 3.267                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      MARGARET RUSSO                              Part 2 line 3.227                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

Official Form 206E/F               Schedule E/F: Creditors Who Have Unsecured Claims                   Page 115 of 119
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19               Entered 05/30/19 22:10:32   Page 149 of 176

Debtor   The LaSalle Group, Inc.                                                       Case number (if known) 19-31484

      MARGARET RUSSO                              Part 2 line 3.75                          _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      MARY CHAMBERS                               Part 2 line 3.150                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      MOIRE MORON                                 Part 2 line 3.20                          _____________________
      QBE SPECIALTY INSURANCE
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      MOIRE MORON                                 Part 2 line 3.26                          _____________________
      QBE SPECIALTY INSURANCE
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      MOIRE MORON                                 Part 2 line 3.251                         _____________________
      QBE SPECIALTY INSURANCE
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      MOIRE MORON                                 Part 2 line 3.255                         _____________________
      QBE SPECIALTY INSURANCE
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      MOIRE MORON                                 Part 2 line 3.162                         _____________________
      QBE SPECIALTY INSURANCE
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      MONET ILLE                                  Part 2 line 3.138                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      OGLETREE, DEAKINS, NASH, SMAOK & STEWART    Part 2 line 3.278                         _____________________
      8117 PRESTON ROAD
      SUITE 500
      DALLAS TX 75225

      QBE SPECIALTY INSURANCE                     Part 2 line 3.149                         _____________________
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      QBE SPECIALTY INSURANCE                     Part 2 line 3.64                          _____________________
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      QBE SPECIALTY INSURANCE                     Part 2 line 3.244                         _____________________
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041




Official Form 206E/F               Schedule E/F: Creditors Who Have Unsecured Claims                   Page 116 of 119
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19               Entered 05/30/19 22:10:32   Page 150 of 176

Debtor   The LaSalle Group, Inc.                                                       Case number (if known) 19-31484

      QBE SPECIALTY INSURANCE                     Part 2 line 3.278                         _____________________
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      QBE SPECIALTY INSURANCE                     Part 2 line 3.278                         _____________________
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      QBE SPECIALTY INSURANCE                     Part 2 line 3.275                         _____________________
      ATTN: CLAIMS
      55 WATER STREET
      NEW YORK NY 10041

      SHANNON A LANG                              Part 2 line 3.162                         _____________________
      LANG & ASSOCIATES, PLLC
      4301 YOAKUM BLVD
      HOUSTON TX 77006

      SPENCER SPOFFORD                            Part 2 line 3.104                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      SPENCER SPOFFORD                            Part 2 line 3.210                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      SPENCER SPOFFORD                            Part 2 line 3.250                         _____________________
      ADJUSTER
      GREAT AMERICAN ALLIANCE INSURANCE
      COMPANY
      301 4TH STREET
      CINCINNATI OH 45202

      TEXAS COMPTROLLER OF PUBLIC ACCTS           Part 1 line 2.10                          _____________________
      PO BOX 13528 CAPITOL STATION
      AUSTIN TX 78711-3528

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.26                          _____________________
      COMMISSION
      MICKEY LELAND BUILDING
      1919 SMITH STREET, 6TH FLOOR
      HOUSTON TX 77002

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.20                          _____________________
      COMMISSION
      207 S. HOUSTON STREET
      3RD FLOOR
      DALLAS TX 75202

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.251                         _____________________
      COMMISSION
      MICKEY LELAND BUILDING
      1919 SMITH STREET, 6TH FLOOR
      HOUSTON TX 77002

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.255                         _____________________
      COMMISSION
      MICKEY LELAND BUILDING
      1919 SMITH STREET, 6TH FLOOR
      HOUSTON TX 77002




Official Form 206E/F               Schedule E/F: Creditors Who Have Unsecured Claims                   Page 117 of 119
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19               Entered 05/30/19 22:10:32   Page 151 of 176

Debtor   The LaSalle Group, Inc.                                                       Case number (if known) 19-31484

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.209                         _____________________
      COMMISSION
      JCK FEDERAL BUILDING
      230 S. DEARBORN STEET
      CHICACO IL 60604

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.149                         _____________________
      COMMISSION
      JCK FEDERAL BUILDING
      230 S. DEARBORN STEET
      CHICACO IL 60604

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.5                           _____________________
      COMMISSION
      215 DEAN A MCKEE AVENUE
      SUITE 524
      OKLAHOMA CITY OK 73102

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.303                         _____________________
      COMMISSION
      JCK FEDERAL BUILDING
      230 S. DEARBORN STEET
      CHICACO IL 60604

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.64                          _____________________
      COMMISSION
      JCK FEDERAL BUILDING
      230 S. DEARBORN STEET
      CHICACO IL 60604

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.244                         _____________________
      COMMISSION
      301 MAIN STREET
      SUITE 1402
      GREENVILLE SC 29601-9916

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.275                         _____________________
      COMMISSION
      JCK FEDERAL BUILDING
      230 S. DEARBORN STEET
      CHICACO IL 60604

      US EQUAL EMPLOYMENT OPPORTUNTY              Part 2 line 3.255                         _____________________
      COMMISSION
      207 S. HOUSTON STREET
      3RD FLOOR
      DALLAS TX 75202

      WINSTEAD PC                                 Part 2 line 3.259                         _____________________
      MIKE MASSAD;JASON ENRIGHT
      500 WINSTEAD BUILDING
      2728 N HARWOOD ST
      DALLAS TX 75201




Official Form 206E/F               Schedule E/F: Creditors Who Have Unsecured Claims                   Page 118 of 119
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 152 of 176

Debtor     The LaSalle Group, Inc.                                                             Case number (if known) 19-31484



 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts


5a.   Total claims from Part 1                                                           5a.        $37,346.82


5b.   Total claims from Part 2                                                           5b.   +    $38,736,867.66


      Total of Parts 1 and 2                                                                        $38,774,214.48
5c.                                                                                      5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims                           Page 119 of 119
       Case 19-31484-sgj7 Doc 108 Filed 05/30/19                            Entered 05/30/19 22:10:32                 Page 153 of 176


Fill in this information to identify the case:

Debtor name: The LaSalle Group, Inc.
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31484

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.      List all contracts and unexpired leases                                                            State the name and mailing address
                                                                                                           for all other parties with whom the
                                                                                                           debtor has an executory contract or
                                                                                                           unexpired lease

2.1.    Title of contract                REFERRAL AGREEMENT                                                A PLACE FOR MOM, INC.
                                                                                                           704 FIFTH STREET
        State what the contract or       CUSTOMER REFERRAL SERVICE                                         SUITE 3200
        lease is for                                                                                       SEATTLE WA 98104
        Nature of debtor's interest      CONTRACT PARTY

        State the term remaining         30 DAYS

        List the contract number of      _________________________________________________
        any government contract


2.2.    Title of contract                SERVICE AND EQUIPMENT CONTRACT                                    State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       PHONE SYSTEM FOR AMARILLO                                         debtor has an executory contract or
        lease is for                                                                                       unexpired lease
        Nature of debtor's interest      LESSEE                                                            ACCESS POINT, INC.
                                                                                                           1100 CRESCENT GREEN
        State the term remaining         1 MONTH                                                           SUITE 109
                                                                                                           CARY NC 27518
        List the contract number of      _________________________________________________
        any government contract


2.3.    Title of contract                SERVICE AND EQUIPMENT CONTRACT                                    State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       PHONE SYSTEM FOR ESTERO                                           debtor has an executory contract or
        lease is for                                                                                       unexpired lease
        Nature of debtor's interest      LESSEE                                                            ACCESS POINT, INC.
                                                                                                           1100 CRESCENT GREEN
        State the term remaining         UNKNOWN                                                           SUITE 109
                                                                                                           CARY NC 27518
        List the contract number of      _________________________________________________
        any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 18
       Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32          Page 154 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.4.     Title of contract             SERVICE AND EQUIPMENT CONTRACT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHONE SYSTEM FOR OVERLAND PARK                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ACCESS POINT, INC.
                                                                                           1100 CRESCENT GREEN
         State the term remaining      1 MONTH                                             SUITE 109
                                                                                           CARY NC 27518
         List the contract number of   _________________________________________________
         any government contract


2.5.     Title of contract             SERVICE AND EQUIPMENT CONTRACT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHONE SYSTEM FOR GREENVILLE                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ACCESS POINT, INC.
                                                                                           1100 CRESCENT GREEN
         State the term remaining      1 MONTH                                             SUITE 109
                                                                                           CARY NC 27518
         List the contract number of   _________________________________________________
         any government contract


2.6.     Title of contract             SERVICE AND EQUIPMENT CONTRACT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHONE SYSTEM FOR ALPHARETTA                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ACCESS POINT, INC.
                                                                                           1100 CRESCENT GREEN
         State the term remaining      1 MONTH                                             SUITE 109
                                                                                           CARY NC 27518
         List the contract number of   _________________________________________________
         any government contract


2.7.     Title of contract             SUBLEASE AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SUBLEASE                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              ADVANTIUM CAPITAL
                                                                                           545 E. JOHN CARPENTER FREEWAY
         State the term remaining      EXPIRING 5/31/2019                                  STE 620
                                                                                           IRVING TX 75062
         List the contract number of   _________________________________________________
         any government contract


2.8.     Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SUB-LEASE OF CHICAGO REGIONAL OFFICE AT 1900 E.     debtor has an executory contract or
         lease is for                  GOLF ROAD, SUITE 600                                unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALGONQUIN ACQUISITIONS CO,
                                                                                           INC.
         State the term remaining      UNKNOWN                                             1900 EAST GOLF ROAD
                                                                                           SUITE 600
         List the contract number of   _________________________________________________   SCHAUMBURG IL 60173
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 2 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32           Page 155 of 176

Debtor    The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

2.9.     Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT               State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                         debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                        APS - SUMMIT CARE PHARMACY,
                                                                                             LLC
         State the term remaining      8 MONTHS                                              D/B/A OMNICARE OF AUSTIN
                                                                                             9210 CAMERON ROAD
         List the contract number of   _________________________________________________     SUITE 800
         any government contract                                                             AUSTIN TX 78754


2.10.    Title of contract             EQUIPMENT FINANCE AGREEMENT                           State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    COPIER LEASE (2) AND FAX LINE KIT (1) AT RIVERSTONE   debtor has an executory contract or
         lease is for                  MEMORY CARE, LLC; 2172214                             unexpired lease
         Nature of debtor's interest   OFFICE EQUIPMENT                                      ASCENTIUM CAPITAL, LLC
                                                                                             23970 HWY 59 N
         State the term remaining      EXPIRED 01/20/19                                      KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.11.    Title of contract             EQUIPMENT FINANCE AGREEMENT                           State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    COPIER LEASE (2) AND FAX LINE KIT (1) AT PEARLAND     debtor has an executory contract or
         lease is for                  MEMORY CARE, LLC; 2172547                             unexpired lease
         Nature of debtor's interest   OFFICE EQUIPMENT                                      ASCENTIUM CAPITAL, LLC
                                                                                             23970 HWY 59 N
         State the term remaining      EXPIRED 01/20/19                                      KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.12.    Title of contract             MASTER LEASE AGREEMENT                                State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    COPIER LEASE FOR SOUTH ARLINGTON                      debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   LESSEE                                                ASCENTIUM CAPITAL, LLC
                                                                                             23970 HWY 59 N
         State the term remaining      180 DAYS                                              KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.13.    Title of contract             MASTER LEASE AGREEMENT                                State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF GEORGETOWN          debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   LESSEE                                                ASCENTIUM CAPITAL, LLC
                                                                                             23970 HWY 59 N
         State the term remaining      180 DAYS                                              KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                            Page 3 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 156 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.14.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF GLEN ELLYN        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.15.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF NW AUSTIN         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.16.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF SW OKLAHOMA       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.17.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN OAKS OF CORINTH             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      UNKNOWN                                             KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.18.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF WESTOVER          debtor has an executory contract or
         lease is for                  HILLS                                               unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 4 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 157 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.19.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF GURNEE            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.20.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF MEYERLAND         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      UNKNOWN                                             KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.21.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR THE VILLAGE AT VALLEY              debtor has an executory contract or
         lease is for                  CREEK/DENTON                                        unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.22.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF THE               debtor has an executory contract or
         lease is for                  WOODLANDS                                           unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.23.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF ST. CHARLES       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 5 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 158 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.24.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF OSWEGO            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.25.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AUTUMN LEAVES OF ROCKWALL          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.26.    Title of contract             MASTER LEASE AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE AT THE FOSSIL CREEK                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      180 DAYS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.27.    Title of contract             ASSIGNMENT AND ASSUMPTION                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE ASSUMED FROM HSRE-LSGI 1, LLC          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      _________________________________________________   KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract


2.28.    Title of contract             ASSIGNMENT AND ASSUMPTION AGREEMENT                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR ORLAND PARK                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ASCENTIUM CAPITAL, LLC
                                                                                           23970 HWY 59 N
         State the term remaining      2 MONTHS                                            KINGWOOD TX 77339
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 6 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32            Page 159 of 176

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

2.29.    Title of contract             LEASE AGREEMENT                                        State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    CHICAGO REGIONAL OFFICE AT 1900 E. GOLF ROAD,          debtor has an executory contract or
         lease is for                  SUITE 600                                              unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                         CENTENNIAL CENTER, LLC
                                                                                              1900 EAST GOLF ROAD
         State the term remaining      UNKNOWN                                                SUITE 975
                                                                                              SCHAUMBURG IL 60173
         List the contract number of   _________________________________________________
         any government contract


2.30.    Title of contract             ADMINISTRATIVE SERVICES ONLY AGREEMENT                 State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    LIFE INSURANCE ADMINISTRATION; ACT# 3339094            debtor has an executory contract or
         lease is for                                                                         unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                         CIGNA HEALTH & LIFE INSURANCE
                                                                                              COMPANY
         State the term remaining      _________________________________________________      ROUTING B2CAU
                                                                                              900 COTTAGE GROVE ROAD
         List the contract number of   _________________________________________________      HARTFORD CT 06152
         any government contract


2.31.    Title of contract             CONTRACT FOR INSPECTION AND SERVICE OF FIRE            State the name and mailing address
                                       PROTECTION SYSTEM                                      for all other parties with whom the
                                                                                              debtor has an executory contract or
         State what the contract or    FIRE PROTECTION SYSTEM SERVICE, REPAIR, AND            unexpired lease
         lease is for                  MONITORING
                                                                                              CONSOLIDATED FIRE PROTECTION,
         Nature of debtor's interest   CONTRACT PARTY                                         INC.
                                                                                              153 TECHNOLOGY DRIVE
         State the term remaining      11 MONTHS                                              SUITE 200
                                                                                              IRVINE CA 92618
         List the contract number of   _________________________________________________
         any government contract


2.32.    Title of contract             LEASE AGREEMENT                                        State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    COPIER LEASE (3) AT CINCO RANCH MEMORY CARE,           debtor has an executory contract or
         lease is for                  LLC; FTC104920                                         unexpired lease
         Nature of debtor's interest   OFFICE EQUIPMENT                                       DE LAGE LANDEN FINANCIAL
                                                                                              SERVICES, INC.
         State the term remaining      24 MONTHS                                              LEASE PROCESSING CENTER
                                                                                              1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________      WAYNE PA 19087
         any government contract


2.33.    Title of contract             LEASE AGREEMENT                                        State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    COPIER LEASE (8) AND FAX LINE KIT (2) AT THE LASALLE   debtor has an executory contract or
         lease is for                  GROUP, INC.; FTC59818                                  unexpired lease
         Nature of debtor's interest   OFFICE EQUIPMENT                                       DE LAGE LANDEN FINANCIAL
                                                                                              SERVICES, INC.
         State the term remaining      EXPIRED 04/28/19                                       LEASE PROCESSING CENTER
                                                                                              1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________      WAYNE PA 19087
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                             Page 7 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32         Page 160 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.34.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE (2) AND FAX LINE KIT (1) AT WEST       debtor has an executory contract or
         lease is for                  HOUSTON MEMORY CARE, LLC; FTC75340                  unexpired lease
         Nature of debtor's interest   OFFICE EQUIPMENT                                    DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      3 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.35.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR EDMOND                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      15 MONTHS                                           LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.36.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR FORT MILL                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      13 MONTSH                                           LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.37.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR SOUTH AUSTIN                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      13 MONTSH                                           LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.38.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR GREENVILLE                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      17 MONTHS                                           LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 8 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32         Page 161 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.39.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR CITYVIEW                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      12 MONTHS                                           LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.40.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR TULSA                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      11 MONTHS                                           LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.41.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR OVERLAND PARK                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      10 MONTHS                                           LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.42.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR WINWARD                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      9 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.43.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR BOLLINGBROOK                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      9 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 9 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32         Page 162 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.44.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR SUGARLOAF                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      7 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.45.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR AMARILLO                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      5 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.46.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR ESTERO                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      4 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.47.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR CLEAR LAKE                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      3 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.48.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR CARROLLTON                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      3 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 10 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32         Page 163 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.49.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR CRYSTAL LAKE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      3 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.50.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR ARLINGTON                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      3 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.51.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR ARLINGTON                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      3 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.52.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE FOR FLORIDA OFFICE                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      3 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract


2.53.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE (2) AND FAX LINE KIT (1) AT WEST       debtor has an executory contract or
         lease is for                  HOUSTON MEMORY CARE, LLC                            unexpired lease
         Nature of debtor's interest   LESSEE                                              DE LAGE LANDEN FINANCIAL
                                                                                           SERVICES, INC.
         State the term remaining      6 MONTHS                                            LEASE PROCESSING CENTER
                                                                                           1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________   WAYNE PA 19087
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 11 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                  Entered 05/30/19 22:10:32            Page 164 of 176

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

2.54.    Title of contract             LEASE AGREEMENT                                        State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    COPIER LEASE (8) AND FAX LINE KIT (2) AT THE LASALLE   debtor has an executory contract or
         lease is for                  GROUP, INC.                                            unexpired lease
         Nature of debtor's interest   LESSEE                                                 DE LAGE LANDEN FINANCIAL
                                                                                              SERVICES, INC.
         State the term remaining      3 MONTHS                                               LEASE PROCESSING CENTER
                                                                                              1111 OLD EAGLE SCHOOL ROAD
         List the contract number of   _________________________________________________      WAYNE PA 19087
         any government contract


2.55.    Title of contract             PRODUCT AND SERVICES SUPPLY AGGREEMENT                 State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    CLEANING AND CHEMICAL SUPPLIES                         debtor has an executory contract or
         lease is for                                                                         unexpired lease
         Nature of debtor's interest   LESSEE                                                 ECOLAB INC.
                                                                                              1 ECOLAB PLACE
         State the term remaining      24 MONTHS                                              ST. PAUL MN 55102
         List the contract number of   _________________________________________________
         any government contract


2.56.    Title of contract             FIDELITY INVESTMENTS RETIREMENT PLAN SERVIE            State the name and mailing address
                                       AGREEMENT                                              for all other parties with whom the
                                                                                              debtor has an executory contract or
         State what the contract or    401(K) PLAN                                            unexpired lease
         lease is for
                                                                                              FIDELITY INVESTMENTS
         Nature of debtor's interest   LESSEE                                                 P.O. BOX 770001
                                                                                              CINCINNATI OH 75277-001
         State the term remaining      PERPETUAL WITH 60 DAYS NOTICE TO CANCEL

         List the contract number of   _________________________________________________
         any government contract


2.57.    Title of contract             PLANHOLDER ENROLLMENT AGREEMENT                        State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    DENTAL AND VISION INSURANCE                            debtor has an executory contract or
         lease is for                                                                         unexpired lease
         Nature of debtor's interest   LESSEE                                                 GUARDIAN
                                                                                              14643 DALLAS PARKWAY
         State the term remaining      PERPETUAL                                              SUITE 100
                                                                                              DALLAS TX 75254
         List the contract number of   _________________________________________________
         any government contract


2.58.    Title of contract             SOFTWARE MASTER SUBSCRIPTION AGREEMENT                 State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    RECRUITING SOFTWARE                                    debtor has an executory contract or
         lease is for                                                                         unexpired lease
         Nature of debtor's interest   LESSEE                                                 HEALTHCARESOURCE HR, INC.
                                                                                              100 SYLVAN ROAD
         State the term remaining      VARIOUS                                                SUITE 100
                                                                                              WOBURN MA 01801
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                            Page 12 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 165 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.59.    Title of contract             CUSTOMER AGREEMENT FOR CONSTANT CARE                State the name and mailing address
                                       MANAGEMENT COMPANY                                  for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    DOCUMENT MANAGEMENT; D9519                          unexpired lease
         lease is for
                                                                                           IRON MOUNTAIN
         Nature of debtor's interest   CONTRACT PARTY                                      P.O. BOX 915004
                                                                                           DALLAS TX 75391
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.60.    Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LANGSAM HEALTH SERVICES, LLC
                                                                                           C/B/A OMNICARE OF TULSA
         State the term remaining      8 MONTHS                                            5460 SOUTH 103RD EAST AVENUE
                                                                                           TULSA OK 74146
         List the contract number of   _________________________________________________
         any government contract


2.61.    Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LANGSAM HEALTH SERVICES, LLC
                                                                                           D/B/A OMNICARE OF OKLAHOMA
         State the term remaining      8 MONTHS                                            CITY
                                                                                           4141 HIGHLINE BLVD
         List the contract number of   _________________________________________________   SUITE 100
         any government contract                                                           OKLAHOMA CITY OK 73108


2.62.    Title of contract             SERVICE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    INTERNET AND VOICE SERVICES; DID-0000666757         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LEVEL 3 D/B/A CENTURY LINK
                                                                                           PO BOX 910182
         State the term remaining      20 MONTHS                                           DENVER CO 80291-0182
         List the contract number of   _________________________________________________
         any government contract


2.63.    Title of contract             BUSINESS ASSOCIATE AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HEALTH AND WELFARE INSURANCE BROKERAGE              debtor has an executory contract or
         lease is for                  AGREEMENT                                           unexpired lease
         Nature of debtor's interest   LESSEE                                              LOCKTON-DUNNING SERIES OF
                                                                                           LOCKTON COMPANIES, LLC
         State the term remaining      PERPETUAL                                           2100 ROSS AVENUE
                                                                                           SUITE 1200
         List the contract number of   _________________________________________________   DALLAS TX 75201
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 13 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 166 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.64.    Title of contract             CLIENT SERVICES AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HEALTH PLAN SERVICES                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              LOCKTON-DUNNING SERIES OF
                                                                                           LOCKTON COMPANIES, LLC
         State the term remaining      8 MONTHS                                            2100 ROSS AVENUE
                                                                                           SUITE 1200
         List the contract number of   _________________________________________________   DALLAS TX 75201
         any government contract


2.65.    Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      MEDICAL ARTS HEALTH CARE, INC.
                                                                                           D/B/A OMNICARE OF ATLANTA
         State the term remaining      8 MONTHS                                            594 SIGMAN ROAD
                                                                                           SUITE 200
         List the contract number of   _________________________________________________   CONYERS GA 30013
         any government contract


2.66.    Title of contract             SALES ORDER                                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RECRUITING SERVICES                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              MONSTER WORLDWIDE INC.
                                                                                           622 THIRD AVENUE
         State the term remaining      7 MONTHS                                            39TH FLOOR
                                                                                           NEW YORK NY 10017
         List the contract number of   _________________________________________________
         any government contract


2.67.    Title of contract             SOFTWARE LICENSE AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ONEDAY SOFTWARE                                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              MY LASTIN LEGACY, LLC
                                                                                           1101 RAINTREE CIRLCE
         State the term remaining      3 MONTHS                                            SUITE 180
                                                                                           ALLEN TX 75013
         List the contract number of   _________________________________________________
         any government contract


2.68.    Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      NEIGHBORCARE PHARMACY
                                                                                           SERVICES, INC.
         State the term remaining      8 MONTHS                                            D/B/A OMNICARE OF SAN ANTONIO
                                                                                           12460 NETWORK BLVD
         List the contract number of   _________________________________________________   SUITE 101
         any government contract                                                           SAN ANTONIO TX 78249




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 14 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 167 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.69.    Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      OMNICARE PHARMACY OF
                                                                                           FLORIDA, LP
         State the term remaining      8 MONTHS                                            D/B/A OMNICARE OF TAMPA
                                                                                           8603 FLORIDA MINING BLVD
         List the contract number of   _________________________________________________   TAMPA FL 33634
         any government contract


2.70.    Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      OMNICARE PHARMACY OF TEXAS
                                                                                           1, LP
         State the term remaining      8 MONTHS                                            D/B/A OMNICARE OF FORT WORTH
                                                                                           14450 TRINITY BLVD
         List the contract number of   _________________________________________________   SUITE 200
         any government contract                                                           FORT WORTH TX 76155


2.71.    Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      OMNICARE PHARMACY OF TEXAS
                                                                                           1, LP
         State the term remaining      8 MONTHS                                            D/B/A OMNICARE OF HOUSTON
                                                                                           10650 WEST AIRPORT BLVD
         List the contract number of   _________________________________________________   SUITE 150
         any government contract                                                           STAFFORD TX 77477


2.72.    Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      OMNICARE PHARMACY OF TEXAS
                                                                                           2, LP
         State the term remaining      8 MONTHS                                            D/B/A OMNICARE OF AMARILLO
                                                                                           2770 DUNIVEN CIRCLE
         List the contract number of   _________________________________________________   AMARILLO TX 79109
         any government contract


2.73.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLORIDA OFFICE AT 125 W. ROMANA STREET, SUITE 215   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ONE PENSACOLA PLAZA, LLC
                                                                                           308 E. PEARL STREET
         State the term remaining      UNKNOWN                                             SUITE 200
                                                                                           JACKSON MS 39201
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 15 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 168 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.74.    Title of contract             MASTER SUBSCRIPTION AGREEMENT                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ONSHIFT SOFTWARE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              ONSHIFT, INC.
                                                                                           1621 EUCLID AVENUE
         State the term remaining      UNKNOWN                                             SUITE 1400
                                                                                           CLEVELAND OH 44115
         List the contract number of   _________________________________________________
         any government contract


2.75.    Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      PHARMACY CONSULTANTS, LLC
                                                                                           D/B/A OMNICARE OF
         State the term remaining      8 MONTHS                                            SPARTANBURG
                                                                                           111 CORPORATE DRIVE
         List the contract number of   _________________________________________________   SUITE L
         any government contract                                                           SPARTENBURG SC 29303


2.76.    Title of contract             SERVICE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RETIREMENT PLAN SOLUTIONS                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              RETIREMENT PLAN SOLUTIONS
                                                                                           A DIVISION OF RMB WEST, LLC
         State the term remaining      4 MONTHS                                            RMB CAPITAL MANAGEMENT LLC
                                                                                           115 S LASALLE ST., STE 3400
         List the contract number of   _________________________________________________   CHICAGO IL 60603
         any government contract


2.77.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CORPORATE OFFICES AT 545 E. JOHN CARPENTER          debtor has an executory contract or
         lease is for                  FREEWAY                                             unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ROSEMONT SUMMIT OPERATING,
                                                                                           LLC
         State the term remaining      15 DAYS                                             C/O ROMSEMONT SUMMIT
                                                                                           PROPERTY MANGEMENT OF
         List the contract number of   _________________________________________________   TEXAS, LLC
         any government contract                                                           545 E. JOHN CARPENTER FREEWAY
                                                                                           SUITE 1420
                                                                                           IRVING TX 75062


2.78.    Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT EQUIPMENT/SOFTWARE/SUPPORT                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              SHI INTERNATIONAL CORP
                                                                                           LEASE PROCESSING CENTER
         State the term remaining      44 MONTHS                                           1111 OLD EAGLE SCHOOL ROAD
                                                                                           WAYNE PA 19087
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 16 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 169 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.79.    Title of contract             SUBLEASE AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SUBLEASE                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              SOUTHPAW LIVE
                                                                                           545 E. JOHN CARPENTER FREEWAY
         State the term remaining      EXPIRING 5/31/2019                                  STE 670
                                                                                           IRVING TX 75062
         List the contract number of   _________________________________________________
         any government contract


2.80.    Title of contract             SERVICE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEDICAL WASTE SERVICER FOR AUTUMN LEAVES            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STERICYCLE, INC.
                                                                                           4010 COMMERCIAL AVENUE
         State the term remaining      11 MONTHS                                           NORTHBROOK IL 60062
         List the contract number of   _________________________________________________
         any government contract


2.81.    Title of contract             INVESTMENT MANAGEMENT AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    INVESTMENT MANAGER                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              STRATEGIC ADVISORS, INC.
                                                                                           C/O FIDELITY INVESTMENTS - ECM
         State the term remaining      PERPETUAL WITH 60 DAYS NOTICE TO CANCEL             CLIENT SERVICES RELATIONSHIP
                                                                                           MANAGER
         List the contract number of   _________________________________________________   P.O. BOX 770001
         any government contract                                                           CINCINNATI OH 45277


2.82.    Title of contract             SALES AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE LICENSE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              TRIMBLE INC.
                                                                                           935 STEWART DRIVE
         State the term remaining      7 MONTHS                                            SUNNYVALE CA 94085-3913
         List the contract number of   _________________________________________________
         any government contract


2.83.    Title of contract             SERVICE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FOOD VENDOR                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              US FOODS
                                                                                           3682 COLLECTIONS CTR DR
         State the term remaining      PERPETUAL                                           CHICAGO IL 60693
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 17 of 18
        Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 170 of 176

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

2.84.    Title of contract             BUSINESS ASSOCIATE AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEDICAL RECORDS                                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              US WELLNESS, INC.
                                                                                           20400 OBSERVATION DRIVE
         State the term remaining      UNKNOWN                                             SUITE 100
                                                                                           GERMANTOWN MD 20876
         List the contract number of   _________________________________________________
         any government contract


2.85.    Title of contract             APPLICATION HOSTING AND SOFTWARE LICENSE FOR        State the name and mailing address
                                       CONSTANT CARE MANAGEMENT COMPANY                    for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SOFTWARE/HOSTING; PIN#100051766                     unexpired lease
         lease is for
                                                                                           YARDI SYSTEMS, INC.
         Nature of debtor's interest   CONTRACT PARTY                                      430 SOUTH FAIRVIEW AVENUE
                                                                                           GOLETA CA 93117
         State the term remaining      2 MONTHS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 18 of 18
       Case 19-31484-sgj7 Doc 108 Filed 05/30/19                          Entered 05/30/19 22:10:32                  Page 171 of 176


Fill in this information to identify the case:

Debtor name: The LaSalle Group, Inc.
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31484

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively.
Attach the Additional Page to this page.

1.     Does the debtor have any codebtors?
       ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes
2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
       schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the
       debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list
       each creditor separately in Column 2.

       Column 1: Codebtor                                                           Column 2: Creditor

       Name                               Mailing address                           Name                               Check all schedules that
                                                                                                                       apply:


2.1.   AUTUMN LEAVES OF                   545 E. JOHN CARPENTER FREEWAY             NHI REIT OF TX-IL, LLC             ¨D
       ARLINGTON / ARLINGTON              SUITE 500
       MEMORY CARE LLC                    IRVING TX 75062                                                              þ E/F
                                                                                                                       ¨G
2.2.   AUTUMN LEAVES OF                   545 E. JOHN CARPENTER FREEWAY             NHI REIT OF TX-IL, LLC             ¨D
       BOLLINGBROOK /                     SUITE 500
       BOLLINGBROOK MEMORY                IRVING TX 75062                                                              þ E/F
       CARE LLC                                                                                                        ¨G
2.3.   AUTUMN LEAVES OF                   545 E. JOHN CARPENTER FREEWAY             NHI REIT OF TX-IL, LLC             ¨D
       CRYSTAL LAKE / CRYSTAL             SUITE 500
       LAKE MEMORY CARE LLC               IRVING TX 75062                                                              þ E/F
                                                                                                                       ¨G
2.4.   AUTUMN LEAVES OF                   545 E. JOHN CARPENTER FREEWAY             BMO HARRIS                         ¨D
       CYPRESSWOOD /                      SUITE 500
       CYPRESSWOOD MEMORY                 IRVING TX 75062                                                              þ E/F
       CARE, LLC                                                                                                       ¨G
2.5.   AUTUMN LEAVES OF ESTERO            545 E. JOHN CARPENTER FREEWAY             BB&T                               ¨D
       / ESTERO MEMORY CARE LLC           SUITE 500
                                          IRVING TX 75062                                                              þ E/F
                                                                                                                       ¨G
2.6.   AUTUMN LEAVES OF FORT              545 E. JOHN CARPENTER FREEWAY             BB&T                               ¨D
       MILL / FORT MILL MEMORY            SUITE 500
       CARE LLC                           IRVING TX 75062                                                              þ E/F
                                                                                                                       ¨G

Official Form 206H                                          Schedule H: Codebtors                                                       Page 1 of 5
       Case 19-31484-sgj7 Doc 108 Filed 05/30/19                Entered 05/30/19 22:10:32          Page 172 of 176

Debtor   The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

       Column 1: Codebtor                                              Column 2: Creditor

       Name                        Mailing address                     Name                          Check all schedules that
                                                                                                     apply:

2.7.   AUTUMN LEAVES OF            545 E. JOHN CARPENTER FREEWAY       UNITED COMMUNITY BANK         ¨D
       GREENVILLE / GREENVILLE     SUITE 500
       MEMORY CARE, LLC            IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.8.   AUTUMN LEAVES OF NAPLES     545 E. JOHN CARPENTER FREEWAY       PLAINSCAPITAL BANK            ¨D
       / NAPLES MEMORY CARE LLC    SUITE 500
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.9.   AUTUMN LEAVES OF            545 E. JOHN CARPENTER FREEWAY       NHI REIT OF TX-IL, LLC        ¨D
       ROCKWALL / ROCKWALL         SUITE 500
       MEMORY CARE LLC             IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.10. AUTUMN LEAVES OF S           545 E. JOHN CARPENTER FREEWAY       PROSPERITY BANK               ¨D
      AUSTIN / S AUSTIN MEMORY     SUITE 500
      CARE LLC                     IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.11. AUTUMN LEAVES OF S           545 E. JOHN CARPENTER FREEWAY       NHI REIT OF TX-IL, LLC        ¨D
      BARRINGTON / SOUTH           SUITE 500
      BARRINGTON MEMORY CARE       IRVING TX 75062                                                   þ E/F
      LLC                                                                                            ¨G
2.12. AUTUMN LEAVES OF ST          545 E. JOHN CARPENTER FREEWAY       BMO HARRIS                    ¨D
      CHARLES / ST CHARLES         SUITE 500
      MEMORY CARE, LLC             IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.13. AUTUMN LEAVES OF STONE       545 E. JOHN CARPENTER FREEWAY       FROST BANK                    ¨D
      OAK / STONE OAK MEMORY       SUITE 500
      CARE LLC                     IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.14. AUTUMN LEAVES OF             545 E. JOHN CARPENTER FREEWAY       FROST BANK                    ¨D
      SUGARLOAF / SUGARLOAF        SUITE 500
      MEMORY CARE, LLC             IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.15. AUTUMN LEAVES OF TULSA /     545 E. JOHN CARPENTER FREEWAY       BANK OF THE OZARKS            ¨D
      TULSA MEMORY CARE LLC        SUITE 500
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.16. AUTUMN LEAVES OF TULSA /     545 E. JOHN CARPENTER FREEWAY       BANK OF THE OZARKS            ¨D
      TULSA MEMORY CARE, LLC       SUITE 500
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.17. AUTUMN LEAVES OF VERNON 545 E. JOHN CARPENTER FREEWAY            BBVA COMPASS                  ¨D
      HILLS / VERNON HILLS    SUITE 500
      MEMORY CARE, LLC        IRVING TX 75062                                                        þ E/F
                                                                                                     ¨G
Official Form 206H                                   Schedule H: Codebtors                                           Page 2 of 5
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32         Page 173 of 176

Debtor   The LaSalle Group, Inc.                                                               Case number (if known) 19-31484

      Column 1: Codebtor                                               Column 2: Creditor

      Name                         Mailing address                     Name                         Check all schedules that
                                                                                                    apply:


2.18. AUTUMN LEAVES OF             545 E. JOHN CARPENTER FREEWAY       AMERICAN NATIONAL BANK       ¨D
      WINWARD / WINWARD            SUITE 500
      MEMORY CARE LLC              IRVING TX 75062                                                  þ E/F
                                                                                                    ¨G
2.19. CANNON & CANNON, INC         545 E. JOHN CARPENTER FRWY          CANNON & CANNON, INC         ¨D
                                   SUITE 500
      MWW DEVELOPMENT, LLC         IRVING TX 75062                                                  þ E/F
                                                                                                    ¨G
2.20. CAPITAL CENTER LAND          545 E. JOHN CARPENTER FRWY          CAPITAL CENTER LAND          ¨D
      CONDO ASSOCIATION INC.       SUITE 500                           CONDO ASSOCIATION INC.
                                   IRVING TX 75062                                                  þ E/F
      NAPLES MEMORY CARE, LLC
                                                                                                    ¨G
2.21. CHICAGO TITLE INSURANCE      545 E. JOHN CARPENTER FRWY          CHICAGO TITLE INSURANCE      ¨D
      COMPANY                      SUITE 500                           COMPANY
                                   IRVING TX 75062                                                  þ E/F
      TOWNE LAKE MEMORY CARE,
      LLC                                                                                           ¨G

2.22. DIXON HUGHES GOODMAN         545 E. JOHN CARPENTER FRWY          DIXON HUGHES GOODMAN         ¨D
      LLP                          SUITE 500                           LLP
                                   IRVING TX 75062                                                  þ E/F
      MEMORY CARE FOUNDATION
                                                                                                    ¨G
2.23. FRANKLIN PSH TENANT, LLC     545 E. JOHN CARPENTER FREEWAY       LANCASTER POLLARD            ¨D
                                   SUITE 500
                                   IRVING TX 75062                                                  þ E/F
                                                                                                    ¨G
2.24. GEORGETOWN MEMORY            545 E. JOHN CARPENTER FREEWAY       SIMMONS BANK                 ¨D
      CARE, LLC                    SUITE 500
                                   IRVING TX 75062                                                  þ E/F
                                                                                                    ¨G
2.25. GSI ENGINEERING, INC.        545 E. JOHN CARPENTER FRWY          GSI ENGINEERING, INC.        ¨D
                                   SUITE 500
      MWW DEVELOPMENT, LLC         IRVING TX 75062                                                  þ E/F
                                                                                                    ¨G
2.26. GURNEE MEMORY CARE, LLC      545 E. JOHN CARPENTER FREEWAY       TCF NATIONAL BANK            ¨D
                                   SUITE 500
                                   IRVING TX 75062                                                  þ E/F
                                                                                                    ¨G
2.27. ORIGIN BANK                  125 W ROMANA ST STE 215             ORIGIN BANK                  þD
                                   PENSACOLA FL 32502
      MELVIN W WARREN JR                                                                            ¨ E/F
                                                                                                    ¨G



Official Form 206H                                   Schedule H: Codebtors                                          Page 3 of 5
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32          Page 174 of 176

Debtor   The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

      Column 1: Codebtor                                               Column 2: Creditor

      Name                         Mailing address                     Name                          Check all schedules that
                                                                                                     apply:

2.28. ORIGIN BANK                  545 E. JOHN CARPENTER FREEWAY       ORIGIN BANK                   þD
                                   SUITE 500
      MITCHELL W. WARREN           IRVING TX 75062                                                   ¨ E/F
                                                                                                     ¨G
2.29. ORIGIN BANK                  545 E. JOHN CARPENTER FRWY          ORIGIN BANK                   þD
                                   SUITE 500
      WEST HOUSTON MEMORY          IRVING TX 75062                                                   ¨ E/F
      CARE, LLC
                                                                                                     ¨G
2.30. OSWEGO MEMORY CARE,          545 E. JOHN CARPENTER FREEWAY       FROST BANK                    ¨D
      LLC                          SUITE 500
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.31. OSWEGO MEMORY CARE,          545 E. JOHN CARPENTER FREEWAY       FIRST SECURE BANK OF          ¨D
      LLC                          SUITE 500                           SUGAR GROVE
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.32. OVERLAND PARK MEMORY         545 E. JOHN CARPENTER FREEWAY       CITIZENS SECURITY BANK        ¨D
      CARE, LLC                    SUITE 500
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.33. ROCKWALL REIT TENANT,        545 E. JOHN CARPENTER FREEWAY       NHI REIT OF TX-IL, LLC        ¨D
      LLC                          SUITE 500
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.34. SARASOTA MEMORY CARE,        545 E. JOHN CARPENTER FREEWAY       GREAT SOUTHERN BANK           ¨D
      LLC                          SUITE 500
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.35. SHARPS COMPLIANCE, INC.      545 E. JOHN CARPENTER FRWY          SHARPS COMPLIANCE, INC.       ¨D
                                   SUITE 500
      AUTUMN LEAVES OF NW          IRVING TX 75062                                                   þ E/F
      AUSTIN
                                                                                                     ¨G
2.36. THE GREATER NAPLES           545 E. JOHN CARPENTER FRWY          THE GREATER NAPLES            ¨D
      CHAMBER OF COMMERCE          SUITE 500                           CHAMBER OF COMMERCE
                                   IRVING TX 75062                                                   þ E/F
      AUTUMN LEAVES OF NAPLES
                                                                                                     ¨G
2.37. TOWNE LAKE MEMORY CARE,      545 E. JOHN CARPENTER FREEWAY       BRAND BANK                    ¨D
      LLC                          SUITE 500
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
2.38. TOWNE LAKE MEMORY CARE,      545 E. JOHN CARPENTER FREEWAY       RENASANT BANK                 ¨D
      LLC                          SUITE 500
                                   IRVING TX 75062                                                   þ E/F
                                                                                                     ¨G
Official Form 206H                                   Schedule H: Codebtors                                           Page 4 of 5
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                 Entered 05/30/19 22:10:32      Page 175 of 176

Debtor   The LaSalle Group, Inc.                                                            Case number (if known) 19-31484

      Column 1: Codebtor                                               Column 2: Creditor

      Name                         Mailing address                     Name                      Check all schedules that
                                                                                                 apply:


2.39. VENICE MEMORY CARE, LLC      545 E. JOHN CARPENTER FREEWAY       HANCOCK WHITNEY BANK      ¨D
                                   SUITE 500
                                   IRVING TX 75062                                               þ E/F
                                                                                                 ¨G
2.40. WHEELING ASSISTED LIVING,    545 E. JOHN CARPENTER FREEWAY       TEXAS CAPITAL BANK        ¨D
      LLC                          SUITE 500
                                   IRVING TX 75062                                               þ E/F
                                                                                                 ¨G




Official Form 206H                                   Schedule H: Codebtors                                       Page 5 of 5
      Case 19-31484-sgj7 Doc 108 Filed 05/30/19                                    Entered 05/30/19 22:10:32                Page 176 of 176


Fill in this information to identify the case:

Debtor name: The LaSalle Group, Inc.
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31484



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                 12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
      another individual serving as a representative of the debtor in this case.
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



      þ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
      þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      þ Schedule H: Codebtors (Official Form 206H)
      þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ¨ Amended Schedule ____
      ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
      ¨ Other document that requires a declaration _______________________________________________________________________


      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on      5/30/2019
                        MM/DD/YYYY                                û        /s/ Karen Nicolaou
                                                                      ______________________________________________________________
                                                                      Signature of individual signing on behalf of debtor


                                                                      Karen Nicolaou
                                                                      Printed name


                                                                      Chief Restructuring Officer
                                                                      Position or relationship to debtor




Official Form 202                     Declaration Under Penalty of Perjury for Non-Individual Debtors                                    Page 1 of 1
